      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 1 of 73




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2   yurykapgan@quinnemanuel.com
   Patrick Schmidt (Bar No. 274777)
 3
     patrickschmidt@quinnemanuel.com
 4 865 South Figueroa Street, 10th Floor
   Los Angeles, California 90017
 5 Telephone:    (213) 443-3000
   Facsimile:    (213) 443-3100
 6

 7 Michael F. LaFond (Bar No. 303131)
     michaellafond@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 9 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
10

11 Attorneys for Plaintiff Wisk Aero LLC

12

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN FRANCISCO DIVISION
16

17 WISK AERO LLC,                              CASE NO. 5:21-cv-02450-WHO

18                Plaintiff,                   FIRST AMENDED COMPLAINT
19
           vs.                                 1. MISAPPROPRIATION OF TRADE
20                                                SECRETS UNDER 18 U.S.C. §§ 1836
     ARCHER AVIATION INC.,                        ET SEQ.
21
                  Defendant.                   2. MISAPPROPRIATION OF TRADE
22
                                                  SECRETS UNDER CALIFORNIA
23                                                CIVIL CODE §§ 3426 ET SEQ.

24                                             3. PATENT INFRINGEMENT UNDER 35
                                                  U.S.C. §§ 100 ET SEQ.
25
                                               DEMAND FOR JURY TRIAL
26
27

28

                                                                  Case No. 5:21-cv-02450-WHO
                                                               FIRST AMENDED COMPLAINT
       Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 2 of 73




 1          Plaintiff Wisk Aero LLC (“Wisk”) submits this First Amended Complaint against Archer

 2 Aviation Inc. (“Archer”) and alleges as follows:

 3                                           INTRODUCTION
 4          1.      This is an action for trade secret misappropriation and patent infringement, which

 5 seeks to protect the valuable intellectual property rights of Wisk, one of the leaders in the nascent

 6 but burgeoning market for electric vertical takeoff and landing (“eVTOL”) aircraft. Wisk brings

 7 this lawsuit to stop a brazen theft of its intellectual property and confidential information, and

 8 protect the substantial investment of resources and years of hard work and effort of its employees

 9 and their vision of the future in urban air transportation.

10          2.      Over ten years ago, Wisk began developing eVTOL aircraft that could use all

11 electric power to transition from rising like a helicopter to flying like a plane, portending a future

12 of air taxi transportation that is safe, quiet, fast, affordable and pollution-free. Because no such

13 aircraft had ever existed, Wisk designed and developed the technology and the components largely

14 in-house with a team of hundreds of engineers. By early 2019, Wisk had completed over a

15 thousand test flights with several generations of prototype aircraft, well on the way to delivering

16 on the promise of urban air transportation. Wisk is currently developing its sixth-generation

17 aircraft, which it plans to certify with the Federal Aviation Administration (“FAA”) in the U.S.

18          3.      As a business developing such cutting-edge technology, Wisk has taken numerous
19 steps to protect its intellectual property, including in the form of trade secrets and patents. Indeed,

20 the U.S. Patent and Trademark office has awarded Wisk nearly 80 patents, including the specific

21 patents asserted here, with many additional patent applications pending. Wisk’s intellectual

22 property is core to its business.

23          4.      In February 2021, a new entrant in the eVTOL market, Archer, announced that it

24 soon would be going public and release its own eVTOL aircraft. This announcement was

25 surprising for at least a couple of reasons. First, only about a year prior to its announcement,

26 Archer appears to have had little or no meaningful operations, let alone all of the research,
27 development and testing completed that would be a predicate to flying even a prototype of an

28 eVTOL aircraft. Archer’s timeline to release an aircraft was a fraction of the time taken by its

                                                       -2-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
       Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 3 of 73




 1 serious competitors, who spent a decade researching, developing and testing their aircraft.

 2 Second, Archer employed perhaps a few dozen engineers, a fraction of the number employed by

 3 those competitors. But perhaps the most surprising of all was the design that Archer released for

 4 its eVTOL aircraft. Archer’s aircraft appeared to be a copy of a potential design that Wisk had

 5 developed for its next-generation aircraft and submitted in a confidential patent application to the

 6 U.S. Patent and Trademark Office in January 2020, as shown below:

 7     Wisk (January 2020 Patent Application)                      Archer Investor Deck 2021
 8

 9

10

11

12

13

14

15

16

17          5.     The disclosures in Archer’s 2021 investor materials further reveal that the design

18 touted by Archer is infringing at least several patents issued to Wisk, which cover innovations
19 related to aircraft design for enhanced stability and control, thermal management of rotor control

20 assemblies, and battery architecture to enable fast charging.

21          6.     That Archer’s aircraft design bears such a striking resemblance to the design in

22 Wisk’s recent, confidential patent application (and, indeed, infringes multiple issued Wisk

23 patents), could not have been a coincidence. In January of last year—the same month that Wisk

24 had submitted that patent application—Archer recruited and hired ten of Wisk’s engineers.

25 Concerned about this targeted recruiting, Wisk hired a third party to conduct a forensic

26 investigation. What it discovered was unsettling. One of those engineers surreptitiously
27 downloaded thousands of files near midnight, shortly before he announced his resignation and

28 immediately departed to Archer. Those files contain immensely valuable trade secrets and

                                                      -3-                      Case No. 5:21-cv-02450-WHO
                                                                            FIRST AMENDED COMPLAINT
       Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 4 of 73




 1 confidential information about Wisk’s aircraft development spanning the history of the company.

 2 Another engineer downloaded numerous files containing test data, while yet another wiped any

 3 trace of his computer activities, in each case shortly before departing to Archer.

 4          7.      In response to Archer’s targeted recruiting effort, and the suspicious forensic

 5 evidence, Wisk immediately took steps to demand the return of its proprietary and trade secret

 6 information. The former Wisk employees, however, claimed ignorance, denied possessing such

 7 information, or suggested that such information had been subsequently destroyed. Similarly,

 8 Archer denied any wrongdoing. Only when Archer released its February 2021 investor materials,

 9 containing a technical description and detailed photos of its proposed aircraft architecture, was the

10 full scope of Archer’s intellectual property theft revealed.

11          8.      Given the design of the aircraft that Archer has now publicly disclosed and touted

12 to investors, the confidential information and trade secrets contained in the files downloaded by

13 the former Wisk engineers now at Archer are all the more relevant and valuable for that aircraft

14 and Archer’s operations. Indeed, it appears Archer is hardly keeping the origins of its aircraft a

15 secret, explaining the astonishing timeline for its development in quite candid terms.

16          9.      In an interview, Archer’s co-founder, Adam Goldstein, acknowledged that “a lot of

17 the folks from Archer came from Wisk.” Archer’s other co-founder, Brett Adcock, said “our team

18 here at Archer has been working on this for 10 years.” Goldstein heaped praise on former Wisk
19 engineers, stating “this is the sixth aircraft that they’re building, sixth full scale aircraft.” This

20 “sixth aircraft” was, in reality, a virtual copy of a potential design for the sixth-generation aircraft

21 Wisk is currently developing. Goldstein elaborated, “it’s not a question to us whether the

22 technology work, you can literally just go to a Wisk website . . . you can see these vehicles work.”

23 He called Wisk’s former engineers an “[i]ncredible group with incredible technology.” Adcock

24 confirmed that “we’re not waiting on any technology breakthroughs.”

25          10.     Apparently oblivious to the import of these admissions, Archer’s co-founders only

26 reinforced the conclusion that their business is built on “incredible technology” that is not their
27 own. Archer’s blatant trade secret misappropriation and patent infringement must be enjoined.

28

                                                        -4-                        Case No. 5:21-cv-02450-WHO
                                                                                FIRST AMENDED COMPLAINT
       Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 5 of 73




 1                                                THE PARTIES
 2           11.     Plaintiff Wisk Aero LLC is a limited liability company organized under the laws of

 3 the State of Delaware, with its principal place of business located at 2700 Broderick Way,

 4 Mountain View, California 94043.

 5           12.     On information and belief, Defendant Archer Aviation Inc. is a corporation

 6 organized under the laws of the State of Delaware, with its principal place of business located at

 7 1880 Embarcadero Road, Palo Alto, California 94303.

 8                                      JURISDICTION AND VENUE
 9           13.     This Court has subject matter jurisdiction over the trade secret claims asserted

10 herein under 18 U.S.C. § 1836(c), and 28 U.S.C. §§ 1331, 1367. The Court has subject matter

11 jurisdiction over the patent infringement claims pursuant to the Federal Patent Act, 35 U.S.C. §

12 101 et seq. and 28 U.S.C. §§ 1331 and 1338(a).

13           14.     Venue is proper in this District under the provisions of 28 U.S.C. § 1391(b),

14 because a substantial portion of the events or omissions giving rise to the claims occurred in this

15 judicial district, the intellectual property that is the subject of this suit is situated in this judicial

16 district, and Defendant Archer resides in this District for the purposes of 28 U.S.C. § 1391. Venue

17 is also proper in this District under the provisions of 28 U.S.C. § 1400(b), because this is the

18 judicial district where Defendant “resides” and/or where the Defendant “has committed acts of
19 infringement and has a regular and established place of business.”

20           15.     This Court has personal jurisdiction over Defendant Archer because Archer has

21 continuous and systematic contacts with the State of California, including because its principal

22 place of business is located within this judicial district. Additionally, and on information and

23 belief, Archer has intentionally targeted and misappropriated Wisk’s technology, and in the

24 process Archer has directed its tortious behavior at this District.

25                                    INTRADISTRICT ASSIGNMENT
26           16.     Because this action is an Intellectual Property Action within the meaning of Civil
27 Local Rule 3-2(c), the action is to be assigned on a district-wide basis.

28

                                                          -5-                         Case No. 5:21-cv-02450-WHO
                                                                                   FIRST AMENDED COMPLAINT
       Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 6 of 73




 1                                FACTS COMMON TO ALL CLAIMS
 2          17.     Wisk is a leader in the nascent market for eVTOL aircraft, beginning its journey in

 3 2010. Wisk employs hundreds of engineers and other professionals in its offices in Northern

 4 California, Georgia and New Zealand who are developing the future of urban air mobility. Wisk’s

 5 full-scale aircraft have logged approximately 1,500 flights since first taking to the skies.

 6          18.     Wisk’s aircraft represents the culmination of a decade of technological

 7 development, countless man hours of research, labor, and flight testing, and very significant

 8 investments.

 9                                          The eVTOL Market
10          19.     Recent advances in electric propulsion and battery technology have created new

11 opportunities for the development of eVTOL aircraft. This new class of aircraft uses electric

12 power to take off and land vertically, hover in place, and fly forward at a constant altitude.

13          20.     As eVTOL aircraft technology continues to evolve, it promises to revolutionize the

14 field of urban mobility. A technological solution capable of providing passengers with clean, fast,

15 safe, and efficient air travel on-demand could drastically alleviate urban congestion and save

16 commuters thousands of hours in wasted travel time.

17          21.     The market for a viable technological solution is projected to be quite significant.

18 For example, in 2018, Morgan Stanley released a research report that estimates the global total
19 addressable market for urban air mobility could be conservatively valued at $1.5 trillion dollars by

20 2040.

21          22.     While the state of current technology has created the opportunity for eVTOL, there

22 are a number of technical challenges that remain to be solved. Air travel generally requires a large

23 energy to weight ratio, which is not easily achieved through electrical power sources. Moreover,

24 aerial passenger air travel in urban areas must achieve an exacting level of safety, which requires a

25 design that is robust and redundant. There is also the need to balance technological complexity

26 (e.g., propulsion, batteries, human-machine interfaces, etc.) with the need for mass
27 manufacturability of any potential solution. Moreover, any eVTOL aircraft must be certified by

28 the FAA in order to fly in the national airspace system and carry passengers in the United States.

                                                      -6-                        Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
       Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 7 of 73




 1 FAA certification standards are highly rigorous and exacting, requiring significant effort and

 2 resources for traditional aircraft. eVTOL aircraft are a completely new concept and different

 3 companies are working closely with the FAA on the certification process, and it has taken more

 4 than a decade of advancement for designs to evolve to the point where companies can attempt to

 5 seek certification. These are just a few of the difficult challenges and tradeoffs that make

 6 development of a commercially viable eVTOL aircraft time- and resource-intensive.

 7          23.     Many different entrants to the eVTOL market have grappled with these and other

 8 challenges for years, spending hundreds of millions of dollars in research and development to

 9 generate aircraft designs that potentially could fulfill the promise of safe and efficient urban air

10 mobility. As different companies have attempted to address these challenges, they have

11 predictably experimented with a wide range of solutions, arriving at various potential

12 configurations for aircraft design and architecture. This is demonstrated by the wide range of

13 conceptual vehicle architectures that have recently emerged as potential solutions:

14

15

16

17

18
19

20

21

22                                          The History of Wisk
23          24.     Wisk was originally founded in 2010 as Levt, Inc., a startup focused on the
24 development and manufacture of eVTOL aircraft, including both piloted and autonomous aircraft.

25 Levt was then renamed Zee.Aero Inc., and from 2011 through 2014, Zee.Aero was engaged in

26 extensive research and development into “next generation” electric aircraft. Zee.Aero undertook
27 significant research into battery and power systems designs, because the battery was typically the

28

                                                       -7-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
       Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 8 of 73




 1 heaviest part of the aircraft. Throughout this period, Zee.Aero tested multiple, different aircraft

 2 configurations, such as the following design reported on by eVTOL News:

 3

 4

 5

 6

 7

 8
            25.     After each test, Zee.Aero iterated its designs and design concepts. As part of this
 9
     process, in 2015, Zee.Aero began testing an aircraft design designated “Grits.” The Grits design
10
     relied on a single fixed wing, mounted high on the aircraft’s fuselage, with 12 rotors, two of which
11
     could tilt from a vertical to a horizontal position, and a V-shaped tail:
12

13

14

15

16

17

18
19

20          26.     In 2016, Zee.Aero and a sister company, Kitty Hawk Corporation, merged and
21 continued to operate under the Kitty Hawk name.

22          27.     By 2016, Zee.Aero (and later Kitty Hawk) had found success with the fixed-wing,
23 12-rotor design, and continued to iterate on that design with the aircraft shown here:

24

25

26
27

28

                                                        -8-                         Case No. 5:21-cv-02450-WHO
                                                                                 FIRST AMENDED COMPLAINT
       Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 9 of 73




 1          28.     Wisk further developed this fixed-wing, 12-rotor design into its current flagship

 2 aircraft, Cora. Publicly announced under the Kitty Hawk name in 2018, Cora is the fifth

 3 generation of aircraft developed by Wisk, and it continues to use a fixed-wing, 12-rotor design, as

 4 shown here:

 5

 6

 7

 8

 9

10
            29.     In June 2019, Kitty Hawk and The Boeing Company (“Boeing”) formed a joint
11
     venture in order to advance the development of safe urban air vehicles, focusing on the Cora
12
     aircraft as a potential air taxi. In order to create this joint venture entity, Kitty Hawk spun off the
13
     former Zee.Aero business under the name Cora Aero LLC. Cora Aero LLC continued
14
     development on the Cora and next-generation aircraft throughout 2019. In late 2019, Cora Aero
15
     LLC was renamed Wisk Aero LLC, which continues to operate as a joint venture between Boeing
16
     and Kitty Hawk.
17
            30.     In 2019, Wisk became the first member of the eVTOL industry to partner with the
18
     New Zealand government for the Integrated Airspace Trials—a program created by New Zealand
19
     to accelerate the integration of advanced unmanned aircraft into commercial flight. In 2020, Wisk
20
     and the government of New Zealand announced the first ever passenger-transport trial for an
21
     autonomous eVTOL aircraft.
22
            31.     In early 2020, Wisk was accepted into the Center for Emerging Concept and
23
     Innovation (“CECI”) program by the FAA, leveraging previous FAA engagements. Since the
24
     CECI on-boarding, Wisk has maintained frequent engagements with the FAA regarding
25
     airworthiness certification, airspace integration, and autonomy certification, as well as more recent
26
     discussions on airport integration, among other topics. All of Wisk’s FAA engagements are
27
     supported by work conducted with the Civil Aviation Authority of New Zealand and other
28
     regulatory bodies
                                                        -9-                        Case No. 5:21-cv-02450-WHO
                                                                                FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 10 of 73




 1 32.      In Fall 2020, Wisk entered into a Space Act Agreement with the National Aeronautics and

 2 Space Administration (“NASA”). The partnership is part of NASA’s Advanced Air Mobility

 3 National Campaign strategy to develop key guidance for urban air mobility operations, while

 4 addressing key challenges, such as certification and standards development, in an effort to

 5 accelerate U.S. leadership in emerging automated aviation technology. Specifically, the

 6 partnership initially addresses critical National Campaign safety scenarios with a focus on

 7 autonomous flight and contingency management, including collision avoidance and flight path

 8 management. Through the partnership, NASA and Wisk are working to execute on opportunities

 9 to evaluate architectures, perform simulation studies, and develop an overall validation framework

10 that can be leveraged for autonomous flight assessments.

11          33.    Since 2020, Wisk has been actively engaged with various cities in the U.S. for

12 potential deployment of its aircraft. Wisk has helped cities evaluate not only autonomous eVTOL

13 infrastructure and logistical needs, but more importantly, the community engagement needed for

14 successful deployment of autonomous air taxi services. In addition to the U.S., Wisk has engaged

15 cities and communities around the world, leveraging its many years of deep experience gained

16 from Wisk’s New Zealand operations.

17          34.    As of today, Wisk has grown into a company of approximately a few hundred

18 employees that continues to research and develop eVTOL aircraft. Wisk is currently developing
19 its sixth-generation aircraft, which will surpass Cora’s performance and is planned for certification

20 by the Federal Aviation Administration in the U.S.

21          35.    As a testament to the hard work and repeated innovations of its many engineers,

22 and as part of its continuous efforts to protect its intellectual property, Wisk has secured many

23 patents on various aspects of its aircraft, and elected to keep confidential many innovations as

24 trade secrets. Wisk’s innovations span numerous aspects covering the entirety of an eVTOL

25 aircraft, including propulsion, power management, avionics, flight control, and manufacturing,

26 among other areas. In one example that is relevant here, in January 2020, Wisk filed a
27 confidential, provisional patent application that discloses an “Aircraft with Tilting Fans.”

28 Excerpts from figures in that application disclose the following aircraft designs:

                                                     -10-                      Case No. 5:21-cv-02450-WHO
                                                                            FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 11 of 73




 1                                Wisk (January 2020 Patent Application)
 2

 3

 4

 5

 6

 7

 8

 9

10                          Developing and Commercializing eVTOL Aircraft
11          36.     The development and eventual commercialization of an eVTOL aircraft is an
12 iterative process that involves several distinct phases, some of which may need to be repeated

13 several times.

14          37.     Concept. The first step in eVTOL design is to create an overall aircraft concept –
15 develop the objectives and high-level functionality that are desired, and a conceptual vehicle that

16 could enable these to be achieved. As the concept is further developed and refined, systems and

17 subsystems will be conceived regarding propulsion, aerodynamics, energy requirements, etc.

18 Developing a conceptual design requires determining how the aircraft will achieve lift (e.g., lift
19 fans vs. wings vs. rotors), determining the aerodynamics of the aircraft, the aircraft’s overall

20 design, estimating mass ratios including the percentage of the aircraft’s weight attributable to the

21 battery, and all of the other steps required to design an aircraft “on paper.”

22          38.     Prototype. A conceptual design will often be developed into models, usually in
23 computer-aided design (CAD) models, and sophisticated modeling and simulation tools will be

24 used to advance the prototype design. Systems and subsystems will be developed and refined.

25 The prototype and its various systems will be “tested” with simulation tools to further refine the

26 design. Finally, a physical sub-scale model often will be built and may be configured with some
27 of the aforementioned systems and subsystems components, and sometimes with off-the-shelf

28 parts when warranted.

                                                      -11-                      Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 12 of 73




 1           39.     Testing and Evaluation. The prototype and its various systems will be tested and
 2 evaluated for performance during normal operation and during extreme situations and fault/failure

 3 conditions. These tests may be done within simulation, with physical prototypes, or a

 4 combination. These tests will be used to further refine the design and successively more complex

 5 prototypes may be built and evaluated as a result of these tests. The prototyping and

 6 testing/evaluation steps are an iterative process, and determine whether the concept can be

 7 successfully developed into a full-size aircraft—or if it is necessary to “go back to the drawing

 8 board” to the concept phase.

 9           40.     Manufacturing. If the concept succeeds through the prototyping and
10 testing/evaluation phases, demonstrating the potential for success of the aircraft concept, then the

11 next step is to manufacture a full-size aircraft to test and iterate the design further. Initially, this is

12 an extension of the prior processes, since a full-scale aircraft is really a prototype itself. However,

13 a full-scale prototype does not simply involve building a “larger” version of the sub-scale model,

14 and often requires developing and machining custom parts, and even building custom tools for the

15 purpose of manufacturing custom parts besides the design and development of the full-scale

16 power, propulsion, avionics systems, etc. While developing this full-scale aircraft,

17 manufacturability is also a key consideration, so that a successful design could be manufactured in

18 volume. Manufacturing a full-scale aircraft is also not the end of the process. Wisk has
19 manufactured multiple full-scale aircraft for testing, before returning to the concept stage for a

20 new design. This process is depicted in the images above, which show full-scale aircraft built

21 using various designs. Even now, the process is not complete: Wisk is currently developing a

22 sixth-generation aircraft to succeed Cora. As companies mature in their development, the time to

23 achieve flight of a full-size aircraft can be shortened if the design depends on prior generation

24 aircraft.

25           41.     Certification. Once the full-size aircraft is built and proven to succeed, the aircraft
26 must be “certified” for commercial operation by a governmental aviation authority. For traditional
27 aircraft, certification involves a standard “set of rules” with which the aircraft must comply in

28 order to qualify for commercial operation. However, the set of rules differs according to the

                                                        -12-                        Case No. 5:21-cv-02450-WHO
                                                                                 FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 13 of 73




 1 aircraft: for example, a single-engine Cessna and a Boeing 747 will need to follow different sets of

 2 rules in order to qualify for commercial operation. There is currently no recognized certification

 3 standard for eVTOL aircraft in the U.S. In 2019, Wisk began developing certification rules with

 4 the government of New Zealand.

 5          42.     Wisk’s decade-long development timeline, from concept to commercialization, is

 6 consistent with Wisk’s competitors in the eVTOL industry. For example, Joby Aviation was

 7 founded in 2009, but reports that it did not complete its first flight with a sub-scale model of its

 8 most current aircraft design until 2015. Moreover, Joby still does not have a certified commercial

 9 aircraft, despite beginning development a year before Wisk was founded, and working with a large

10 team—recent filings with the United States Securities and Exchange Commission (“SEC”), and

11 statements on Joby’s website, reveal that Joby has between 500 and 700 employees.

12          43.     Even companies founded later than Joby and Wisk recognize that developing an

13 eVTOL aircraft requires a decade’s worth of development time and investment. For example,

14 Lilium was founded in 2015 in order to develop eVTOL aircraft used for “regional

15 transportation.” According to Lilium’s public statements, Lilium does not expect to introduce a

16 commercial product until 2024—nearly a decade after its founding.

17          44.     Similarly, Volocopter, another eVTOL aircraft developer, was founded in 2007, but

18 did not conduct the first flight of its current aircraft design until 2011, and still has yet to qualify
19 for certification of commercial aircraft a full decade later.

20          45.     In contrast to every other serious competitor, Archer claims to have completed

21 multiple stages of the development and commercialization process in less than two years.

22                Wisk’s Efforts to Maintain the Secrecy of Its Proprietary Information
23          46.     During the past decade, Wisk has developed substantial volumes of valuable,

24 proprietary intellectual property. With the exception of its published patents and patent

25 applications and carefully chosen information disclosed on its website and other promotional

26 materials, Wisk maintains confidentiality and secrecy over its intellectual property using physical
27 security measures, document marking, electronic security measures, and legal security measures.

28

                                                        -13-                       Case No. 5:21-cv-02450-WHO
                                                                                FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 14 of 73




 1          47.     Wisk’s Physical Security Measures. Wisk has implemented a number of security
 2 policies and practices at its physical offices, including:

 3          (a)     Wisk employees are required to wear badges while present in Wisk’s facilities;

 4          (b)     Visitors to Wisk’s facilities are required to sign a nondisclosure agreement, and are

 5                  issued a “Visitor” badge that must be visible at all times within the facilities;

 6          (c)     Access to sensitive locations within Wisk’s facilities is controlled by employee

 7                  badges, which must be swiped on a badge-reader in order to gain access;

 8          (d)     Wisk maintains logs of after-hours access to its facilities; and

 9          (e)     Wisk uses closed circuit cameras to monitor its facilities and facility access.

10          48.     Wisk’s Document Marking. Wisk employees are instructed to use document
11 templates that are stamped “Proprietary” or “Confidential and Proprietary” when preparing reports

12 and other documents that contain, reveal, or reflect sensitive or proprietary intellectual property.

13          49.     Wisk’s Electronic Security Measures. Wisk has installed a number of electronic
14 security measures to control access to its confidential and proprietary information, including:

15          (a)     Wisk’s internal network uses Juniper Gear hardware that employs switches and

16                  firewalls to protect against illicit network access;

17          (b)     Wisk’s corporate documents are stored using Google LLC’s Gsuite document

18                  management products, including Google Drive and corporate Gmail. Employees
19                  cannot access those locations without using a password;

20          (c)     Wisk’s servers may be accessed using a virtual private network (“VPN”) set up by

21                  Wisk, and which requires a Wisk-issued password with certain “minimum strength

22                  requirements”;

23          (d)     Computers at Wisk’s facilities can only access the internet through a firewall;

24          (e)     Wisk updates its firewalls and security software every three to six months;

25          (f)     Wisk maintains logs of network accesses, including accesses and downloads from

26                  its corporate Google Drive document repositories;
27          (g)     Wisk encrypts the hard drives on Wisk-issued laptops that contain removable hard

28                  drives; and

                                                       -14-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 15 of 73




 1          (h)     Wisk maintains file backups using third party software from Code42 and

 2                  Backupify.

 3          50.     Legal Security Measures. In addition to physical and electronic security, and
 4 document marking, Wisk also employs a number of legal security measures to protect the secrecy

 5 of its intellectual property, including:

 6          (a)     Wisk requires all employees to sign an “Employee Invention Assignment and

 7                  Confidentiality Agreement,” which requires Wisk employees to maintain the

 8                  confidentiality of Wisk’s intellectual property, and to assign to Wisk all intellectual

 9                  property developed in the course of employment, as a condition of employment;

10          (b)     Wisk requires all employees to sign an agreement to abide by the Wisk employee

11                  handbook and/or other policies which contain nondisclosure and confidentiality

12                  provisions, requiring Wisk employees to maintain the strictest confidence over

13                  Wisk’s intellectual property;

14          (c)     Wisk requires all employees to attend a security training regarding the proper steps,

15                  and methods, to maintain confidentiality over Wisk’s intellectual property; and

16          (d)     Wisk requires all departing employees to participate in an “exit interview,” and to

17                  certify during that interview that they have returned all of Wisk’s confidential

18                  information, as required by the Employee Invention Assignment and
19                  Confidentiality Agreement and the Wisk employee handbook and/or policies.

20                  During the exit interview, the employee must also return any badges, keys,

21                  keycards, notebooks, notes, and other documents created in the course of their

22                  employment at Wisk, and to certify that all such objects have been returned.

23          51.     In short, Wisk has implemented substantial security measures, including physical

24 security, document marking, electronic security and legal measures to maintain confidentiality

25 over the valuable intellectual property it has developed over the last decade.

26                                     Archer’s Development Claims
27          52.     On information and belief, and given the near-industry-standard decade-long

28 timeline, Archer’s claim to be able to develop a full-scale aircraft in just two years (or less), with

                                                      -15-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 16 of 73




 1 full commercialization in four, cannot be explained through independent development. Instead, it

 2 appears that Archer’s business is built on intellectual property that is not its own.

 3          53.     Archer was not founded by industry insiders or experienced engineers. According

 4 to online profiles, Archer’s co-founders, Brett Adcock and Adam Goldstein, both attended the

 5 University of Florida and worked in the finance industry before founding an “online hiring

 6 marketplace” in 2012. On information and belief, Adcock and Goldstein lacked any meaningful

 7 technical experience developing eVTOL aircraft when they founded Archer. Instead, the two

 8 raided the workforces of more experienced companies.

 9          54.     On information and belief, Archer was incorporated “on paper” on October 16,

10 2018, but it does not appear to have had any real operations at that time—in fact it does not even

11 appear to have had an office. According to records from the Florida Secretary of State, Archer

12 applied for authorization to transact business in Florida in November 2019. At that time, Archer

13 listed its offices as located at the University of Florida (which both Adcock and Goldstein

14 attended), and its contact information was listed as a post office box in New York City.

15          55.     A Wisk employee who was approached by Archer with a job offer in late 2019

16 reported that Adcock and Goldstein could not say where the company would be located, because

17 Archer was “still shopping” for office space at that time. Archer could not even confirm whether

18 its offices would be in the San Francisco or Los Angeles areas. The Wisk employee turned down
19 Archer.

20          56.     Others, however, bought into the sales pitch. In late 2019, Archer recruited

21 Thomas Muniz, who was Wisk’s Vice President of Hardware Engineering. He resigned in

22 December 2019 to join Archer. Since resigning from Wisk, Muniz has been prominently featured

23 in Archer’s investment and other materials.

24          57.     On information and belief, after Muniz was hired by Archer, Muniz helped Archer

25 hire away more Wisk employees. For example, another current Wisk employee reports that he

26 agreed to have coffee with Adcock and Goldstein, and listen to their job offer, on the basis of
27 Muniz’s recommendation in late 2019. During the coffee, Adcock and Goldstein could not

28 confirm that Archer had any other employees, beyond Muniz. However, after having hired Muniz,

                                                      -16-                      Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 17 of 73




 1 Archer’s co-founders did reveal the design they were considering for their aircraft: it would have

 2 six fans along the front wing, with the inner two fans capable of tilting, and six stationary lift fans

 3 in the back. The design described appeared to be the confidential Grits aircraft design that Wisk

 4 had already been working on years earlier, discussed above.

 5          58.     In fact, Wisk submitted that design in a confidential patent application to the U.S.

 6 Patent and Trademark Office, as shown here:

 7

 8

 9

10

11
            59.     Despite Archer apparently having no offices and no employees beyond Muniz as of
12
     December 2019, Adcock and Goldstein were ultimately successful in hiring away ten Wisk
13
     engineers between January 8 and January 14, 2020. As of today, Archer has hired at least 20
14
     former Wisk employees.
15
            60.     If Archer had merely hired away employees, Wisk would have little reason to
16
     complain: Wisk also depends on a fluid and elastic market for talent and strongly believes in the
17
     ability of employees to have the freedom to choose where they work. But Archer did not stop
18
     with employees.
19
          Archer’s Raid on Wisk’s Confidential, Proprietary, and Trade Secret Information
20
            61.     After the departure of ten employees to Archer within a week, in keeping with its
21
     efforts to protect its valuable intellectual property, Wisk hired a third party to conduct a forensic
22
     investigation to determine whether it had any cause for concern. It did not take long to uncover
23
     suspicious activity. One of Muniz’s direct reports left Wisk for Archer on January 8, 2020. Prior
24
     to departing, he wiped forensic evidence from one of his computer hard drives, eliminating
25
     evidence of his computer activity such as file browsing, downloads, internet history, and other
26
     records. When asked to explain why he wiped this information from his laptop, he denied doing
27
     so and could not explain the evidence to the contrary.
28

                                                       -17-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 18 of 73




 1          62.    Similarly, an analysis of a Wisk-issued laptop returned by another employee, who

 2 also left on January 8, revealed that on December 19, 2019, he downloaded nearly two dozen slide

 3 presentations from Wisk’s secure, corporate Google Drive repository. The downloaded

 4 presentations comprise that employee’s regular reports to Wisk on the outcome of his research;

 5 and the total download constitutes that employee’s findings over the course of nearly two years of

 6 work. After downloading the presentations, the employee then inserted a USB storage device into

 7 the laptop and, on information and belief, copied the files onto that storage device—a device he

 8 did not turn in to Wisk. When asked to explain this behavior, he claimed that he had been trying

 9 to download a “joke” slide presentation, and that he had turned in the USB device. But this story

10 was inconsistent with the evidence: he downloaded nearly two dozen presentations, not just one;

11 and none of the USB devices he returned matched the serial number of the USB device he used on

12 the day he downloaded the presentations.

13          63.    But however suspicious the foregoing activities were, they were just the beginning.

14 On January 10, 2020, another Wisk engineer announced that he was resigning from Wisk to join

15 Archer (“Engineer Z”). The announcement came as a surprise to Wisk and Engineer Z’s

16 coworkers. In connection with his departure, Engineer Z dropped a curt note: “I’ve decided to

17 leave Wisk Aero LLC today.” However, he appears to have planned his departure some weeks in

18 advance.
19          64.    On his last day with Wisk, Engineer Z turned in his Wisk-issued laptop computer.

20 A forensic analysis of that computer revealed that, between 3:00 and 4:30 pm, on December 25,

21 2019, he downloaded approximately 380 files from Wisk’s secure, corporate Google Drive

22 repository. During that same time period, he also inserted two USB storage devices into the Wisk-

23 issued laptop and copied files to those storage devices. He did not turn in those USB storage

24 devices before leaving Wisk and, on information and belief, the files written to those devices

25 remain in his possession while he works at Archer.

26          65.    The USB devices were just the tip of an iceberg. After downloading hundreds of
27 files in the afternoon, Engineer Z did not call it a night. Instead, forensic records from Wisk’s

28 Google Drive account reveal that, between 10:52 pm and midnight on December 25, 2019, he

                                                     -18-                      Case No. 5:21-cv-02450-WHO
                                                                            FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 19 of 73




 1 connected to Wisk’s Drive account from a private network and downloaded thousands of

 2 additional files—more than 3,400 files. This download is not reflected on any device he turned in

 3 to Wisk when he resigned and, on information and belief, those files remain in his possession

 4 while he works at Archer.

 5          66.    That was not all. Apparently not content with the scope of his holiday download,

 6 forensic records reveal that Engineer Z downloaded nearly 1,200 files from Wisk’s Google Drive

 7 account between 3:00 and 5:30 pm on December 26, 2019. And several hours later, he

 8 downloaded a few additional files. These downloads are not reflected on any device he turned in

 9 to Wisk when he resigned and, on information and belief, those files remain in his possession

10 while he works at Archer.

11          67.    On April 3, 2020, Wisk contacted Engineer Z and asked him to return the USB

12 device(s) that were inserted into his Wisk-issued laptop and used on December 25, 2019. He did

13 not respond. Wisk followed up with him on April 20, 2020, and he still did not respond.

14          68.    In fact, Wisk received no response or explanation from him until May 21, 2020. At

15 that time, Engineer Z responded by email claiming that any observed activity on his laptop from

16 December 25, 2019 was part of his normal work, and that he had been trying “to solve a critical

17 problem with the motor controller overheating.” This explanation did not make any sense,

18 because the problem he cited had been solved several days before the downloads occurred.
19          69.    Separately, he admitted that he “looked and . . . found” two USB devices that were

20 the same brand as the USB devices used on his Wisk-issued computer, but he claimed he did not

21 know whether either was the USB device Wisk observed. He then claimed the USB devices did

22 not have “any user files,” he believed he “reformatted” the devices, and there was supposedly

23 “nothing there for [Wisk] to collect.”

24          70.    The files downloaded by Engineer Z contained Wisk’s highly confidential,

25 proprietary, trade secret information. On information and belief, Engineer Z improperly retained

26 these files after his employment with Wisk concluded, and Archer knew, or at a minimum had
27 reason to know, that Engineer Z had improperly retained these files from his employment at Wisk.

28 Indeed, last year Wisk informed Archer about Wisk’s concerns, but Archer failed to take

                                                   -19-                      Case No. 5:21-cv-02450-WHO
                                                                          FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 20 of 73




 1 reasonable steps to address them. As Wisk anticipates discovery will further uncover and add to

 2 the evidence discussed herein, Archer improperly relied on the information contained in these files

 3 for its own benefit to build its business in brazen disregard of Wisk’s intellectual property rights.

 4                                      The Trade Secrets at Issue
 5          71.    The stolen Wisk trade secrets are described in Exhibit E hereto, which Wisk

 6 previously submitted at Docket Nos. 16-8 and 17-11. The sheer volume of the theft makes it

 7 impractical to discuss every single stolen Wisk trade secret in this First Amended Complaint.

 8 Nonetheless, the stolen files can be categorized into at least five general categories of trade

 9 secrets: aircraft designs, component designs, system designs, manufacturing, and test data.

10          72.    Aircraft Designs. The files stolen disclose confidential aircraft designs in four
11 general categories: Flight Readiness Reviews (“FRRs”), Conceptual Design Reviews (“CoDRs”),

12 Preliminary Design Reviews (“PDRs”), and Critical Design Reviews (“CDRs”). FRRs are

13 typically large slide presentations, sometimes over 100 slides, that disclose years of work on an

14 aircraft design. The purpose of an FRR is to determine whether the design is ready for flight, so

15 each FRR discloses simulation and test data in addition to aircraft design. By contrast, CoDRs

16 represent more “conceptual” documents that disclose and compare high-level design concepts

17 (such as hypothetical system architecture) before committing to a detailed specific design. PDRs

18 and CoDRs disclose years of aircraft design work by Wisk, generally involving iterative
19 prototyping and testing/evaluation development steps. Using the information contained in these

20 files, Archer could take the years of lessons learned by Wisk’s engineers and rely on the countless

21 hours they spent designing and developing the various generation of aircraft in order to drastically

22 shortcut this process. Indeed, that appears to be exactly what happened here.

23          73.    Component Designs. In addition to designs for entire aircraft, the files stolen also
24 contain explicit instructions regarding how to manufacture and assemble certain components for

25 use in the aircraft. For example, the stolen files include printed circuit board (“PCB”) schematics,

26 along with bills of materials that disclose the components to be used in the PCB, as well as
27 instructions for assembling and setting up the PCB using the components from the bill of

28 materials. Additionally, the stolen files also include CoDRs, PDRs, and CDRs that Wisk created

                                                      -20-                      Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 21 of 73




 1 for certain aircraft components and systems. Using the information contained in these files,

 2 Archer could precisely replicate multiple, custom components in Wisk’s aircraft, including motor

 3 controllers, power controllers, power distribution systems, and other features.

 4          74.     System Designs. This category consists of files that disclose confidential designs
 5 of the various systems within the aircraft. Generally, these electric aircraft have multiple systems,

 6 including flight controls, guidance/navigation and control systems, low voltage power systems,

 7 high voltage power systems, charging systems and so forth. These systems consist of devices that

 8 are interconnected via electric power, communications, and control wiring, in some cases using

 9 harnesses. The system design documents will include flight safety-critical configurations to

10 ensure redundancy and mitigate faults to minimize risk, as incorporated by system design as well

11 as physical layout and configuration. These systems work interactively, where the individual

12 components are incorporated as part of a system and interact with the system, sometimes using a

13 master controller, and the system will interface with and interact with other systems as part of the

14 overall aircraft operation. The stolen files are related to designs of these systems and the

15 interfacing of components and other systems, and the interaction and compatibility among

16 components and systems due to issues such as electromagnetic interference (EMI). These files

17 relate to the evolution of the designs over many months and years, from the high-level system

18 architecture and functionality down to detailed interconnections and circuits, all focused on
19 aircraft performance, safety, and manufacturability. Numerous CoDRs, PDRs, and CDRs as well

20 as other design and issue focused files related to specific aircraft systems (e.g., the low voltage

21 power system, motor control system, etc.) are included in the files in this category. Using the

22 information contained in these files, Archer could take years of accumulated, evolutionary and

23 innovative design and engineering knowledge to develop aircraft systems with integrated

24 components that achieve performance requirements, compatibility and fault tolerance while

25 minimizing risk.

26          75.     Manufacturing. The stolen files include details of Wisk’s manufacturing
27 facilities, tooling and processes for aircraft structures, electronic systems, and components. These

28 files include facility floorplans and layouts, photographs of machining equipment and tools, molds

                                                      -21-                      Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 22 of 73




 1 for structures, various jigs, hand tools, etc. A large number of photos depict the machines and

 2 tooling Wisk uses to design and manufacture their aircraft and aircraft components. Many of the

 3 machines were photographed twice: one photo depicting the whole machine, and one photo

 4 containing a “close up” showing the label with the machine’s manufacturer information. Photos

 5 also depict testing equipment that was used as part of the prototype development and evaluation

 6 processes, including non-destructive inspection (NDI) and thermography equipment, and electrical

 7 testing equipment. The files include materials, tooling and vendor information for composite

 8 structures and bonding as well as test results on physical attributes of these structures. Using the

 9 information contained in these files, Archer could replicate Wisk’s manufacturing and machining

10 capabilities, and skip years of trial and error to determine the most effective vendors and necessary

11 machines.

12          76.    Test Data. The stolen files also contain raw Wisk testing data, including tests of
13 various aircraft configuration, system and component designs during their development phases.

14 This test data included both raw outputs such as screenshots of oscilloscope readings as well as

15 charts and graphs of data points designed to report on the outcome of Wisk’s experiments. This

16 data would be particularly valuable to a competitor such as Archer that intended to build an

17 aircraft replicating Wisk’s design.

18          77.    Each of these categories of information is valuable to Wisk specifically because it
19 is confidential and proprietary. Wisk’s aircraft, component and system designs reflect hundreds of

20 thousands—if not millions—of man hours spent developing, simulating, and testing aircraft

21 concepts. As long as those concepts, and the designs built on those concepts, remain confidential

22 to Wisk, then only Wisk benefits from that work. However, once these trade secrets and

23 confidential information are improperly taken and used by a competitor, then the competitor—in

24 this case Archer—unfairly benefits from Wisk’s work. The competitor not only saves significant

25 resources by avoiding the development process and testing that Wisk invested in, but also saves

26 critical time by building a finished aircraft (or aircraft components and systems) much more
27 quickly than otherwise would be possible for certification and deployment early in a competitive

28 market.

                                                     -22-                       Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 23 of 73




 1          78.     Similarly, Wisk’s manufacturing is valuable insofar as it remains secret, because

 2 Wisk had to build up its manufacturing facilities and processes over many years and through

 3 extensive testing. As discussed above, when testing a concept design using a sub-scale model, it is

 4 not unusual for a company to use “off the shelf” commercially available products. However, once

 5 the concept is proven using a sub-scale model, transitioning to a full-scale aircraft typically

 6 requires designing and building custom parts. As with any other iterative process, Wisk had to

 7 invest significant time and resources determining the best processes and machines to use in order

 8 to, among other things, tool custom parts—in addition to determining which aircraft components

 9 should be custom-designed in the first place. A competitor that gains access to this information

10 may be able to determine the nature and types of custom aircraft parts built by Wisk, the optimal

11 processes and methodologies to use to manufacture such parts, and the vendors used for sourcing

12 and contract manufacturing.

13          79.     Finally, Wisk’s test data derives value from remaining confidential because it

14 reflects the results of Wisk’s experiments into “what works and what doesn’t work” when

15 developing a new design for aircraft and aircraft systems. Knowing what doesn’t work is just as

16 important as knowing what does. If Wisk’s competitors obtained or benefited from the

17 information in the test data, they could avoid the substantial investment in time and money

18 required to make the same evaluations about the design concepts of the aircraft and its systems and
19 components.

20                                Archer’s Use of Wisk’s Trade Secrets
21          80.     Despite apparently having no meaningful operations as of January 2020, just over a

22 year later, Archer announced it would have an eVTOL aircraft ready within months. Other

23 competitors took years to get to that stage. In retrospect, the explanation for Archer’s surprising

24 apparent progress became more and more self-evident as it began revealing designs of its aircraft.

25          81.     First, in May 2020, Archer released a cropped rendering of its aircraft that appeared

26 quite similar to one of the figures from Wisk’s confidential, provisional patent application that it
27 had submitted to the U.S. Patent and Trademark Office in January 2020:

28

                                                      -23-                      Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
         Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 24 of 73




 1        Wisk (January 2020 Patent Application)                Archer (May 2020 Press Release)
 2

 3

 4

 5

 6           82.    Then, in February 2021, further images of Archer’s aircraft became publicly

 7 available as part of an investor presentation filed with the SEC, entitled “Archer Investor Deck

 8 2021.”1 The similarities became even clearer. For example, here is a comparison of two figures in

 9 Wisk’s confidential January 2020 patent application and Archer’s 2021 investor materials:

10       Wisk (January 2020 Patent Application)                    Archer Investor Deck 2021

11

12

13

14

15

16

17

18
19

20           83.    Notably, the six front rotors on Archer’s aircraft each consist of five blades and can

21 tilt to be positioned either horizontally (as in the top rendering) or vertically (as in the bottom

22 rendering). Each of the six rear rotors has two blades and remain fixed in a vertical position.

23 Archer’s aircraft also has an unconventional “V” tail. That is the same overall aircraft

24 configuration that is disclosed in Wisk’s January 2020 patent application, which has not been

25 publicly disclosed. The striking similarity in aircraft configuration is not only troubling in and of

26 itself, it also reflects a keen understanding by Archer of Wisk’s extensive aerodynamic test and
27
     1
     See https://sec.report/Document/0001213900-21-007940/; https://investors.archer.com/files/
28 doc_presentations/Investor-Presentation.pdf.

                                                       -24-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 25 of 73




 1 evaluation data based on years of experimentation and modeling. The similarity in overall aircraft

 2 design further indicates use of more detailed design features, including features related to aircraft

 3 propulsion, power management, avionics, flight control, and manufacturing methodology.

 4          84.    Wisk’s technology and design, disclosed in part in Wisk’s January 2020 patent

 5 application, is based upon information accumulated over countless hours of incremental progress

 6 by scores of engineers, including information contained in the files stolen by Engineer Z just

 7 before he began working at Archer. For example, files downloaded by Engineer Z include

 8 voluminous confidential presentations reporting on the development, simulation and testing of

 9 Wisk aircraft with different wing and rotor configurations, including aircraft having the fixed

10 wing, 12-rotor configuration that Archer copied from Wisk. The files include highly technical

11 confidential documents focused on research, design, development, testing and fabrication of

12 specific systems, which compile years of effort by engineers to develop Wisk’s proprietary

13 technology, such as the battery and power distribution systems and electrically driven propulsion

14 system. These are just a few examples of the type of information contained in the stolen files.

15          85.    Notably, prior to January 2020 when Wisk filed its patent application, other major

16 participants in the eVTOL industry had not used the fixed wing, 12-rotor configuration. For

17 example, the 2021 Archer investor presentation noted above identifies five potential competitors

18 for Archer: Wisk, Joby, Lilium, Volocopter and eHang. None of those competitors use a wing and
19 rotor design similar to Wisk:

20                         Joby                                              Lilium
21

22

23

24

25

26
27

28

                                                     -25-                       Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 26 of 73




 1                      Volocopter                                            eHang
 2

 3

 4

 5

 6          86.     As a result of that iterative, time-intensive, creative process and independent
 7 development, the aircraft designed by Wisk, Joby, Lilium, Volocopter, and eHang look nothing

 8 like each other.

 9          87.     Moreover, each of these competitors required many years (often a decade) to
10 independently develop these eVTOL aircraft—with teams of hundreds of engineers and other

11 professionals. In its 2021 investor presentation, Archer highlighted an engineering team that

12 included about 35 engineers—half of whom came from Wisk. Archer’s competitors in the

13 eVTOL industry typically have spent ten years (or more) to develop an aircraft to certify, which

14 will be followed by a years-long certification process; but Archer inexplicably claims it has the

15 ability to design, manufacture, and certify an aircraft by 2024—despite not even having any

16 facilities as of December 2019. Indeed, in its investor presentation, Archer emphasized several

17 times that its business is vertically integrated in key technology areas, suggesting it is not relying

18 on off-the-shelf components for those key technologies but instead purportedly developing them
19 in-house. Such custom components, which require significant time to properly design, develop,

20 test and certify further confirms the improbability of Archer having legitimately developed its own

21 eVTOL aircraft. In short, Archer knew or should have known that it was not possible to develop

22 and certify an eVTOL aircraft in the timeframe it claimed and with the number of personnel it

23 employed without relying on intellectual property that was not its own.

24          88.     Recent interviews Archer’s co-founders have given publicly have done little to
25 assuage any concern or even provide any sensible explanation for Archer’s progress. To the

26 contrary, the co-founders appear to have all but admitted that their aircraft is built on technology
27 that is not their own. For example, in February 2021, Archer’s co-founder Adam Goldstein

28 participated in an interview and acknowledged “[a] group that started the [eVTOL] industry about

                                                      -26-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 27 of 73




 1 10 years ago. So [Wisk-backer] Larry Page basically invents the industry 10 years ago with a

 2 company that was originally called Zee Aero, you might know it now called Wisk. Wisk is the

 3 name that they took after they did the big joint venture with Boeing.” Goldstein then continued:

 4
            Larry Page spent, I don’t know, it’s not publicly disclosed, I’m guessing, maybe something
 5          like a billion dollars of capital over 10 years building five full-scale aircraft and dozens of
            those aircraft. The latest one is called Cora. That’s the one you can see on the Wisk.Aero
 6          website. Incredible group with incredible technology. A lot of the folks from Archer came
            from Wisk. So Tom Muniz, our head of engineering, ran engineering at Wisk. Jeff Bauer
 7          [sic] was an early employee at Wisk as well, but he left around five years ago or so to go
 8          run Airbus’s program called Airbus Vahana. And so he was the chief engineer there. So
            Jeff and Tom came back together. And then when those guys came together, it was this
 9          huge moment in eVTOL industry.

10          89.      Goldstein did not explain why subsequent companies—like Archer—would not
11 also have to spend “something like a billion dollars” and “10 years” to achieve the same levels of

12 success. However, the reason became clear when Goldstein candidly admitted: “And so this is the

13 sixth aircraft that they’re building, sixth full scale aircraft. So it’s not a question to us whether the

14 technology work, you can literally just go to a Wisk website or go on YouTube and . . . you can

15 see these vehicles work. And so now you’re at the point where you need to get through

16 certification.”

17          90.      He continued: “There’s no actual new science breakthrough that we’re waiting for,
18 there’s no regulatory changes that we’re waiting for.” Again, Goldstein did not explain why there
19 was no “new science breakthrough” needed, when others in the industry have spent hundreds of

20 millions of dollars developing new technology to be able to release eVTOL aircraft. Nonetheless,

21 Archer’s other co-founder, Brett Adcock, also confirmed in another interview that “we’re not

22 waiting on any technology breakthroughs.”

23          91.      Indeed, Archer’s co-founders doubled down on these statements in other
24 interviews, apparently oblivious to their import. Goldstein admitted “this is technology that’s

25 been worked on for over a decade now” and “there’s actually no new technology that needs to be

26 invented.” While appearing in front of a green screen with a background containing an image of
27 Archer’s prototype aircraft, Adcock boasted that “our team here at Archer has been working on

28

                                                       -27-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 28 of 73




 1 this for 10 years,” and “over the last 10 years, so the aircraft, you see behind us, this is the sixth

 2 one.”

 3          92.     For a company that by all indications had no meaningful operations prior to last

 4 year, Archer’s co-founders must have been quite proud of their purported achievement. Of course,

 5 what their statements reveal is that Archer has not actually been engaged in the kind of research

 6 and development in which Archer’s competitors invested significant time and resources. Indeed,

 7 Archer’s co-founders candidly rely on “10 years” of development by Wisk. It is hardly a

 8 coincidence their aircraft explicitly is the “sixth” aircraft their team is building. That aircraft is a

 9 copy of a confidential potential design for Wisk’s sixth-generation aircraft, and relies on

10 innovations that Wisk has kept confidential and others that it has patented. Apparently, Archer

11 views the work performed by Wisk employees and owned by Wisk as freely available.

12          93.     But Wisk’s intellectual property is not freely available to Archer. It is the

13 confidential and proprietary property of Wisk, exemplifying the intense work and dedication by

14 hundreds of Wisk employees over the course of more than a decade that continues to this day.

15 There is only one conclusion to be drawn from the brief time Archer has had any meaningful

16 operations, its small number of employees, the stunning apparent progress in its development of

17 an eVTOL aircraft, the copy of Wisk’s unreleased design, and the download of thousands of

18 Wisk’s highly confidential trade secrets by an Archer employee and other suspicious, unexplained
19 activity. Archer’s business is built on Wisk’s intellectual property. If left unremedied, Archer’s

20 misappropriation of Wisk’s trade secrets for its own benefit will cause Wisk irreparable harm and

21 permit Archer to compete unfairly in the nascent eVTOL market.

22                                         Wisk’s Patent Portfolio
23          94.     Based on Wisk’s multiple innovations in the eVTOL market, it has been granted

24 nearly 80 U.S. patents, with many additional applications pending. This robust and diverse

25 portfolio of patents covers a broad range of eVTOL technologies, including aircraft architecture,

26 propulsion systems, battery design, power distribution, and thermal management. These disclosed
27 inventions are distinct from the information and innovations that Wisk has elected to retain as

28 trade secrets. Along with its massive investment in intellectual property, Wisk chooses to seek

                                                       -28-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 29 of 73




 1 patent protection for some inventions, while relying on trade secret protections for other valuable

 2 innovations and information.

 3          95.     Wisk’s patents are well-known in the eVTOL market, garnering forward citations

 4 by a number of other innovators in the field. Moreover, Wisk’s patents are specifically known to

 5 Archer based at least in part on Archer’s hiring of multiple engineers from Wisk with intimate

 6 knowledge of the scope and content of Wisk’s patent portfolio. Indeed, Archer’s engineering team

 7 comprises at least 17 former Wisk engineers, including inventors on Wisk patents. Based on the

 8 information currently available, Archer’s infringement of several Wisk patents is described in

 9 more detail below.

10                            U.S. Patent No. 10,364,036 (the “’036 Patent”)
11          96.     The ’036 Patent is entitled “Multicopter with Boom-Mounted Rotors,” and is

12 assigned to Wisk. The patent is directed to a multicopter aircraft that is capable of vertical flight

13 for take-off and landing, hover, and forward flight. As the patent explains, these type of aircraft

14 “typically include a plurality of horizontally oriented rotors, sometimes referred to as ‘lift fans,’ to

15 provide lift, stability and control.” ’036 Patent at 1:6-8. A copy of the ’036 Patent is attached

16 hereto as Exhibit A.

17          97.     The ’036 Patent teaches that aircraft typically are considered to have six degrees of

18 freedom of movement: “forces in the forward/back, side/side, and up/down directions (e.g., Fx,
19 Fy, and Fz) and moments about the longitudinal (roll) axis, the transverse (pitch) axis, and the

20 vertical (yaw) axis (e.g., Mx, My, and Mz).” ’036 Patent at 1:25-30. During forward flight, an

21 aircraft can conventionally be controlled around the roll, pitch, and yaw axis using aerodynamic

22 control surfaces such as ailerons, elevators, and rudders. Id. at 4:19-46. These control surfaces,

23 however, are dependent upon the aerodynamic forces acting on the surfaces as a result of forward

24 flight, and they become less effective at the slower, or zero, forward speeds associated with a

25 vertical take-off, vertical landing, or hover in place. These control surfaces are further subject to

26 failure, which could cause diminished or even a total loss of control in an axis of movement. Id. at
27 4:39-46.

28

                                                       -29-                      Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 30 of 73




 1          98.     The invention of the ’036 Patent addresses these problems by providing an

 2 additional means of aircraft stability and control. Specifically, the patent teaches the use of

 3 vertical lift fans mounted to booms, which are oriented at “cant angles.” ’036 Patent at 4:59-65.

 4 By orienting the boom mounted lift fans “at an angle relative to the horizontal plane of the

 5 aircraft,” the invention allows the aircraft to “generate a horizontal force component and a vertical

 6 force component, and each force may generate a corresponding moment about one or more axes of

 7 the aircraft.” Id. at ’036 Patent at 5:51-55. This is depicted in Figure 2B of the patent:

 8

 9

10

11

12

13

14

15          99.     Accordingly, when these angled lift fans are operated with independent levels of

16 thrust, the aircraft is capable of generating a net force or moment causing the aircraft to move in a

17 desired direction or to rotate about a desired axis. ’036 Patent at 6:28-56. This provides for

18 additional stability and control options which are particularly effective during vertical take-off,
19 vertical landing, or hover flight. Id. at 5:1-4 (“different combinations of fans may be used to

20 exercise yaw control (e.g., rotate around z axis), to slip sideways or counteract the force of wind

21 while in a hover (y axis), etc.”); 8:3-6 (“angling rotors as disclosed herein may provide a degree of

22 authority over (ability to control or influence) yaw of the aircraft, e.g., during hover or vertical

23 takeoff (lift) or landing operations”). This also provides a degree of redundancy that allows the

24 aircraft to remain controllable in the event of a component failure.

25          100.    Thus, the invention of the ’036 Patent solved a specific technological problem with

26 the stability and control of an eVTOL aircraft. Namely, the patent introduced an aircraft
27 architecture including multiple boom-mounted lift fans, capable of independent levels of thrust,

28 positioned at a distance from the aircraft center of gravity, and oriented at an angle relative to the

                                                       -30-                      Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 31 of 73




 1 horizontal plane of the aircraft. This overall architecture introduced the ability to generate

 2 different forces and moments using just the thrust of the rotors, which enhanced the stability and

 3 control of the aircraft during vertical take-off, vertical landing, and hover. The claims of the ’036

 4 Patent are directed to this specific technological solution.

 5          101.    Given the state of the art at the time of the invention of the ’036 Patent, including

 6 deficiencies in the stability and control of eVTOL aircraft at the time, the inventive concept of the

 7 ’036 Patent cannot be considered to have been conventional, well-understood, or routine. A

 8 person of ordinary skill in the art would have recognized that the invention of the ’036 Patent

 9 includes a substantially inventive feature that advances the state of the art for stability and control

10 of eVTOL aircraft.

11                             U.S. Patent No. 9,764,833 (the “’833 Patent”)
12          102.    The ’833 Patent is entitled “Ventilated Rotor Mounting Boom for Personal

13 Aircraft,” and is assigned to Wisk. The patent is directed to a “rotor mounting boom for a

14 personal aircraft configured to provide safe operations while achieving robust control and efficient

15 maintenance.” ’833 Patent at 1:7-9. A copy of the ’833 Patent is attached hereto as Exhibit B.

16          103.    As the ’833 Patent teaches, an aircraft capable of taking off and landing vertically

17 (as opposed to using a runway to develop sufficient velocity for takeoff) requires the capability to

18 generate sufficient vertical thrust to lift the vehicle as well as horizontal thrust to provide forward
19 movement, and to control these forces of vertical and horizontal thrust in a balanced fashion. ’833

20 Patent at 1:15-22. The patent explains that prior art rotary wing aircraft (i.e., helicopters) made

21 use of large, mechanically complex rotors that required regular maintenance and also introduced a

22 single point of failure. Id. at 1:40-51.

23          104.    The ’833 Patent teaches how other types of vertical takeoff and landing (“VTOL”)

24 aircraft use multiple, less mechanically complex, rotor systems in order to eliminate the single-

25 point of failure. ’833 Patent at 1:52-53. However, this configuration introduces its own

26 complication, as the motor controllers for each of these rotors need to be sufficiently cooled
27 without increasing design complexity and aircraft weight. Id. at 1:52-62. The ’833 Patent

28

                                                       -31-                      Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 32 of 73




 1 therefore teaches an improved aircraft architecture, involving a ventilated rotor mounting boom, in

 2 order to simplify the cooling of motor controllers in a multi-rotor VTOL aircraft.

 3          105.    Specifically, the ’833 Patent teaches mounting vertical lift rotor assemblies to a

 4 rotor mounting boom assembly, that is in turn attached to the aircraft wing. ’833 Patent at 4:32-

 5 59. Each vertical lift rotor assembly may comprise its own, independent electric motor and rotor

 6 controller assembly to provide increased redundancy, a faster response rate, and a greater degree

 7 of aircraft stability and control. Id. at 2:19-40. In one embodiment, the rotor controller assemblies

 8 are disposed within a controller enclosure within the rotor mounting boom. See id. at 5:22-41.

 9 The enclosure includes ventilation openings, such as air inlets and outlets, and may further include

10 airflow channels, to direct air into the enclosure and allow it to more effectively circulate within

11 the enclosure to cool the rotor controller assemblies. Id. at 5:44-52.

12          106.    Many different embodiments for a ventilated rotor mounting boom are discussed

13 and disclosed by the ’833 Patent. To take just one example, the disclosure accompanying Figure 8

14 of the ’833 Patent discusses an air inlet coupled to a forward duct allowing airflow through one or

15 more rotor controller assembly enclosures disposed within the boom, and out one or more aft

16 outlets. ’833 Patent at 8:21-33. Additionally, a vertical lift assembly mounted to the boom may

17 include a drive shaft that is rotated by the rotor and coupled to an auxiliary fan for drawing airflow

18 into the duct. Id. at 8:34-49. Figure 8 of the patent is shown here:
19

20

21

22

23

24

25

26
            107.    Thus, the invention of the ’833 Patent solved a specific technological problem with
27
     thermal management in a vertical take-off and landing aircraft. Namely, the patent introduced an
28

                                                      -32-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 33 of 73




 1 aircraft architecture including a rotor mounting boom for mounting one or more vertical lift rotor

 2 assemblies and enclosing one or more rotor controller assemblies, with air inlets and outlets

 3 disposed on the boom to increase the effectiveness of air flow through a controller enclosure. This

 4 overall architecture introduced the ability to direct airflow across the rotor controller assemblies,

 5 allowing the rotor controller assemblies to be cooled without the need for specialized cooling

 6 machinery that would introduce complexity and weight to the aircraft. As the patent teaches, this

 7 concrete architecture solves the problem of excess heat generation that arises in the specific field

 8 of a VTOL aircraft having simplified and redundant vertical lift rotor assemblies.

 9          108.    Given the state of the art at the time of the invention of the ’833 Patent, including

10 the challenges and tradeoffs involved in removing excess heat from rotor controller assemblies in

11 a VTOL aircraft, the inventive concept of the ’833 Patent cannot be considered to have been

12 conventional, well-understood, or routine. A person of ordinary skill in the art would have

13 recognized that the invention of the ’833 Patent includes a substantially inventive feature that

14 advances the state of the art for cooling rotor controller assemblies of VTOL aircraft.

15                            U.S. Patent No. 10,110,033 (the “’033 Patent”)
16          109.    The ’033 Patent is entitled “Multi-battery charging station which selectively

17 connects battery sub-modules to a common power bus for charging,” and is assigned to Wisk.

18 The patent relates generally to technology for facilitating fast charging of “a battery system with a
19 plurality of battery sub-modules on a common power bus.” ’033 Patent at 2:20-33. A copy of the

20 ’033 Patent is attached hereto as Exhibit C.

21          110.    The ’033 Patent recognized a particular problem. Specifically, the ’033 Patent

22 recognized that “[n]ew types of aircrafts are being developed which rely solely upon battery

23 power,” and “existing support and/or maintenance system” (e.g., existing battery systems) “will

24 not work with these new all-electric aircraft.” ’033 Patent at 1:7-14. The ’033 Patent thus

25 recognized that “with these new all-electric aircraft” it was necessary to develop “new types” of

26 battery charging systems. Id. at 1:9-14. The ’033 patent provides an unconventional
27 technological solution by describing a novel battery system specifically designed to accommodate

28

                                                      -33-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 34 of 73




 1 certain specific charging techniques that are suitable for these all-electric aircraft, and address

 2 needs relating to fast, reliable, and safe charging.

 3          111.    For example, the ’033 Patent describes a battery system that “includes multiple,

 4 independent battery sub-modules.” Id. at 4:12-14. The battery system monitors various metrics of

 5 the individual battery sub-modules (e.g., metrics relating to current and voltage characteristics)

 6 and individually selects and configures the multiple battery sub-modules for connection to “a

 7 shared or common power bus which supplies power to electronics (e.g., at a relatively low voltage,

 8 such as on the order of 5V) and lift fans (e.g., at a relatively high voltage, such as on the order of

 9 700V).” Id. at 3:4-17; see also id. at 2:42-50, 4:10-23, Fig. 3. This means that the ’033 Patent

10 allows these all new electric aircraft to maintain “redundancy in the system (e.g., so the aircraft

11 will not crash),” and to “electrically disconnect a failing battery sub-module from the common

12 power bus in order to keep the aircraft airborne and/or prevent further damages to the power

13 system” by electrically “isolating the failing battery sub-modules.” Id. at 3:4-17, 4:11-23.

14          112.    Moreover, the ’033 Patent’s use of a common bus to which the battery submodules

15 can be individually attached, along with its ability to monitor individual battery metrics, allows for

16 fast and efficient charging that includes various benefits for electric aircraft. These benefits

17 include, for example, the ability to select a particular subset of batteries for charging “which will

18 collectively charge quickly” and “minimize a charging time,” the ability to detach from the bus
19 batteries that “may be damaged if they are charged under certain conditions” (e.g., temperature

20 conditions that are not suitable for the battery), and permitting “the charging current and/or

21 charging voltage output by the charger onto the common power bus” to be “set to values” that

22 optimize charging and “prevent damage to the battery sub-modules being charged.” Id. 2:51-64.

23 In line with these teachings, the ’033 Patent describes and claims battery systems and methods that

24 selectively connect one or more of a plurality of battery sub-modules to a common power bus and

25 charge the selected set of batteries using an optimized charging technique that employs metrics

26 obtained from the plurality of battery sub-modules. See, e.g., ’033 Patent, Claim 1, Fig. 6.
27          113.    Given the state of the art at the time of the invention of the ’033 Patent, including

28 the lack of battery systems that satisfied the safety and fast charging needs of new all-electric

                                                      -34-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 35 of 73




 1 aircraft, the inventive concept of the ’033 Patent cannot be considered to have been conventional,

 2 well-understood, or routine. A person of ordinary skill in the art would have recognized that the

 3 invention of the ’033 Patent includes a substantially inventive feature that advances the state of the

 4 art for battery systems of eVTOL aircraft.

 5                            U.S. Patent No. 10,333,328 (the “’328 Patent”)
 6          114.    The ’328 Patent is entitled “Multi-battery charging station which selectively

 7 connects battery sub-modules to a common power bus for charging,” and is assigned to Wisk. A

 8 copy of the ’328 Patent is attached as Exhibit D.

 9          115.    The ’328 Patent is related to the ’033 Patent in that it is a continuation of U.S.

10 Application No. 15/885,303 filed on January 31, 2018, which issued as the ‘033 Patent. Thus, the

11 ’328 and ’033 Patents share essentially the same specification. Wisk incorporates by reference

12 and realleges the paragraphs discussing the ’033 Patent above as if fully set forth herein.

13          116.    Like the ’033 Patent, the ’328 Patent claims systems and methods for facilitating

14 fast charging of “a battery system with a plurality of battery sub-modules on a common power

15 bus,” which provide an unconventional solution to the technological problems described in the

16 ’033 and ’328 Patents. For example, claim 1 of the ’328 Patent recites a system with specific

17 hardware configurations, including a processor and memory that stores instructions that can be

18 executed by the system’s processor(s). See ’328 Patent, claim 1. When the instructions are
19 executed, the system can select one or more battery sub-modules from a plurality of battery sub-

20 modules to electrically connect to a common power bus. Id. The selection can include

21 determining if a given one of the battery sub-modules is in a discharge-related fault condition

22 (e.g., if the battery has been discharged to 0V and remained discharged for a relatively long time

23 or if other condition will cause damage to the battery if charged). Id.; see also id. at 6:59-7:50.

24 The instructions cause the processor to disconnect batteries in a discharge-related fault condition

25 from the common power bus, while configuring the batteries that are selected so that they are

26 electrically connected to the common power bus and charged via the common power bus. Id.
27

28

                                                       -35-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 36 of 73




 1                              Archer’s Infringement Of Wisk’s Patents
 2          117.   In February 2021, a presentation from Archer entitled “Archer Investor Deck 2021”

 3 became publicly available in a filing made with the SEC, as discussed above. This presentation

 4 contains multiple images and technical details regarding the aircraft design and architecture of

 5 Archer’s eVTOL aircraft, “Maker.” As explained more fully below, these technical details

 6 disclose an architecture that is not only designed to incorporate multiple Wisk trade secrets, but

 7 also meets the limitations of one or more claims of each of the ’036 Patent, the ’833 Patent, the

 8 ’033 Patent and the ’328 Patent.

 9          118.   Under 35 U.S.C. § 271(a), Archer has at least sold and/or offered for sale in the

10 United States, and on information and belief made and used, an aircraft and related components

11 having the designs disclosed in the February 2021 presentation. The presentation itself states that

12 Archer has a “contracted order book” with United Airlines, Inc. (“United”) for its aircraft, and that

13 it has booked “>$1 billion in orders.” See Archer Investor Deck 2021 at 6, 27. According to the

14 presentation, “Archer is the only eVTOL company in the world with a contract from a major

15 airline, which will help finance and accelerate Archer’s expansion into Urban mobility.” Id. at 21.

16 The presentation includes an image of the Maker aircraft, comprising Wisk’s patented features,

17 with United’s logo and paint scheme:

18
19

20

21

22

23

24

25

26
27

28

                                                     -36-                      Case No. 5:21-cv-02450-WHO
                                                                            FIRST AMENDED COMPLAINT
         Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 37 of 73




 1           119.   Archer also issued a press release on February 20, 2021, stating that it had an

 2 agreement with United and that “[u]nder the terms of the agreement, United has placed an order,

 3 subject to United’s business and operating requirements, for $1 billion of Archer’s aircraft, with

 4 an option for an additional $500 million of aircraft.”2

 5           120.   Filings with the SEC further describe the aircraft purchase agreement between

 6 Archer and United. According to an SEC filing, “the Purchase Agreement provides for the

 7 purchase by United of a given quantity of Aircraft at a fixed base price per unit for an aggregate

 8 base purchase price of US$1 billion and grants United an option, at its election, to order an

 9 additional quantity of Aircraft at the same unit price for an additional aggregate base purchase

10 price of up to US$500 million.”3

11           121.   On information and belief, in order to meet its contractual obligations to United,

12 Archer is also in the process of designing, developing, building, testing, and using aircraft and

13 related components having the designs disclosed in the February 2021 presentation in the United

14 States. For example, press reports regarding the Archer aircraft indicate that “Prototype test

15 flights are already underway . . . .”4 The photograph below is reported to be a prototype of the

16 Maker aircraft that Archer has built and tested in the United States:

17

18
19

20

21

22

23

24   2
     See https://investors.archer.com/news/news-details/2021/Archer-A-Leading-Urban-Air-
25 Mobility-Company-To-List-On-NYSE-Through-Merger-With-Atlas-Crest-Investment-
   Corp/default.aspx.
26 3 See https://www.sec.gov/Archives/edgar/data/1824502/000121390021007940/ea134984ex99-
27 3_atlascrest.htm.
   4
     See https://newatlas.com/aircraft/archer-aviation-evtol-united/.
28

                                                      -37-                      Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 38 of 73




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
            122.    On information and belief, numerous former Wisk engineers who are now
11
     employed by Archer were aware of the Wisk patents asserted here because of their work at Wisk.
12
     Prior to leaving Wisk, these former Wisk employees were intimately involved in the development
13
     of Wisk’s eVTOL technology. For example, Scott Furman, Archer’s “Chief Avionics Architect,”
14
     joined Archer in January 2020 after spending years as the “Chief Avionics Architect” at Wisk and
15
     Kitty Hawk. Mr. Furman is a named inventor on two of the patents asserted in this First Amended
16
     Complaint—namely the ’033 Patent and the ’328 Patent—and had knowledge of these patents
17
     when he joined Archer. Mr. Furman and other former Wisk employees took their knowledge of
18
     the asserted Wisk patents to Archer when they became Archer employees. On information and
19
     belief, numerous former Wisk employees have a connection to Archer’s decision to willfully
20
     infringe because they are integral members of Wisk’s engineering team, and thus are involved in
21
     decision making relating to the design and development of Archer’s Maker aircraft. See Archer
22
     Investor Deck 2021 at 13.
23
            123.    Archer, having learned of the asserted patents and the likelihood of infringement of
24
     the asserted patents, nevertheless continued to infringe. Archer’s infringement was egregious and
25
     consciously wrongful, and done in bad faith. On information and belief, as a late entrant into the
26
     eVTOL market, Archer engaged in a deliberate plan to recruit former Wisk employees for their
27
     ability to bring with them knowledge of Wisk’s patented technology and confidential and
28

                                                     -38-                       Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 39 of 73




 1 proprietary information and trade secrets. Archer availed itself of the specific knowledge of these

 2 former Wisk employees regarding Wisk’s patents and confidential and proprietary information

 3 and trade secrets to develop and market its infringing products.

 4                                      FIRST CAUSE OF ACTION
 5                  Violation of Defend Trade Secrets Act, 18 U.S.C. §§ 1836 et seq.
 6          124.    Wisk incorporates the foregoing paragraphs as though fully set forth herein.

 7          125.    The information Archer misappropriated constitutes protectable trade secrets

 8 owned by Wisk, as set forth in 18 U.S.C. § 1839(3). Based on an analysis of the files downloaded,

 9 and Archer’s publicly available materials, Archer has misappropriated at least the following trade

10 secrets from Wisk:

11                 Aircraft Designs;
12                 Component Designs;
13                 System Designs;
14                 Manufacturing; and
15                 Test Data.
16          126.    On information and belief, Archer’s theft of Wisk’s trade secrets goes well beyond

17 the specific examples of trade secrets identified here, as will be demonstrated after Wisk receives

18 discovery in this litigation.
19          127.    Wisk has taken reasonable measures to protect the confidentiality of its trade

20 secrets, including through the measures alleged above. Wisk does not and did not consent to the

21 use of any of its trade secrets by anyone other than authorized personnel using them within the

22 scope of their duties for Wisk.

23          128.    Wisk’s trade secrets derive independent economic value, actual or potential, from

24 not being generally known to, and not being readily ascertainable through proper means by,

25 another person who can obtain economic value from the disclosure or use of the information.

26          129.    Archer misappropriated Wisk’s trade secrets using the improper and unlawful
27 machinations alleged herein. Archer’s misappropriation was intentional, knowing, willful,

28

                                                     -39-                       Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 40 of 73




 1 malicious, fraudulent, and oppressive. Archer has attempted, and continues to attempt, to conceal

 2 its misappropriation and to obstruct Wisk’s efforts to remedy the misappropriation.

 3          130.    On information and belief, if Archer is not enjoined, it will continue to

 4 misappropriate and use Wisk’s trade secret information for its own benefit and to Wisk’s

 5 detriment, and may disseminate Wisk’s trade secrets to other third parties who have no right to

 6 access or use Wisk’s trade secrets.

 7          131.    As the direct and proximate result of Archer’s conduct, Wisk has suffered and, if

 8 Archer’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable

 9 injury, and significant damages, in an amount to be proven at trial. Because Wisk’s remedy at law

10 is inadequate, Wisk seeks, in addition to damages, preliminary and permanent injunctive relief to

11 recover and protect its trade secrets and to protect other legitimate business interests. Wisk’s

12 business operates in a competitive market and will continue suffering irreparable harm absent

13 injunctive relief.

14          132.    In addition to equitable relief, Wisk demands (i) monetary damages in an amount to

15 be proven at trial, (ii) exemplary damages in an amount equal to two times the amount of its

16 compensatory damages pursuant to 18 U.S.C. § 1836(b)(3)(C), because Archer’s misappropriation

17 was willful and malicious, and (iii) reasonable attorneys’ fees pursuant to 18 U.S.C.

18 § 1836(b)(3)(D) because Archer’s misappropriation was willful and malicious.
19                                      SECOND CAUSE OF ACTION
20         Violation of California Uniform Trade Secrets Act, Cal. Civ. Code §§ 3426 et seq.
21          133.    Wisk incorporates the foregoing paragraphs as though fully set forth herein.

22          134.    The information Archer misappropriated constitutes protectable trade secrets

23 owned by Wisk, as set forth in Cal. Civ. Code § 3426.1(d). Based on an analysis of the files

24 downloaded, and Archer’s publicly available materials, Archer has misappropriated at least the

25 following trade secrets from Wisk:

26                 Aircraft Designs;
27                 Component Designs;
28                 System Designs;

                                                      -40-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 41 of 73




 1                 Manufacturing; and
 2                 Test Data.
 3          135.    On information and belief, Archer’s theft of Wisk’s trade secrets goes well beyond

 4 the specific examples of trade secrets identified here, as will be demonstrated after Wisk receives

 5 discovery in this litigation.

 6          136.    Wisk’s trade secrets derive independent economic value, actual or potential, from

 7 not being generally known to the public or to other persons who can obtain economic value from

 8 their disclosure or use as set forth in Cal. Civ. Code § 3426.1(d)(1).

 9          137.    Wisk has taken reasonable measures to keep such information secret, including

10 through the measures alleged above. Wisk does not, and did not, consent to the use of any of its

11 trade secrets by anyone other than authorized personnel using them, within the scope of their

12 duties for Wisk.

13          138.    Archer misappropriated Wisk’s trade secrets using the improper and unlawful

14 machinations alleged herein. Archer’s misappropriation was intentional, knowing, willful,

15 malicious, fraudulent, and oppressive. Archer has attempted, and continues to attempt, to conceal

16 its misappropriation and to obstruct Wisk’s efforts to remedy the misappropriation.

17          139.    On information and belief, if Archer is not enjoined, it will continue to

18 misappropriate and use Wisk’s trade secret information for its own benefit and to Wisk’s
19 detriment, and may disseminate Wisk’s trade secrets to other third parties who have no right to

20 access or use Wisk’s trade secrets.

21          140.    As the direct and proximate result of Archer’s conduct, Wisk has suffered and, if

22 Archer’s conduct is not stopped, will continue to suffer, severe competitive harm, irreparable

23 injury, and significant damages, in an amount to be proven at trial. Because Wisk’s remedy at law

24 is inadequate, Wisk seeks, in addition to damages, preliminary and permanent injunctive relief to

25 recover and protect its trade secrets and to protect other legitimate business interests. Wisk’s

26 business operates in a competitive market and will continue suffering irreparable harm absent
27 injunctive relief.

28

                                                      -41-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 42 of 73




 1          141.    In addition to equitable relief, Wisk demands (i) monetary damages in an amount to

 2 be proven at trial, (ii) exemplary damages in an amount equal to two times the amount of its

 3 compensatory damages pursuant to Cal. Civ. Code § 3426.3, because Archer’s misappropriation

 4 was willful and malicious, and (iii) reasonable attorneys’ fees and costs pursuant to Cal. Civ. Code

 5 § 3426.4 because Archer’s misappropriation was willful and malicious.

 6                                     THIRD CAUSE OF ACTION
 7                              Infringement of U.S. Patent No. 10,364,036
 8          142.    Wisk incorporates the foregoing paragraphs as though fully set forth herein.

 9          143.    The ’036 Patent, entitled “Multicopter with Boom-Mounted Rotors,” was duly and

10 lawfully issued on July 30, 2019.

11          144.    Wisk is the owner of all rights, title, and interest in the ’036 Patent, including the

12 right to bring this suit for injunctive relief and recover past and ongoing damages.

13          145.    The ’036 Patent is valid and enforceable.

14          146.    Archer has infringed, and continues to infringe, literally and/or under the doctrine

15 of equivalents, one or more claims of the ’036 Patent, including but not limited to claim 1 pursuant

16 to 35 U.S.C. § 271(a), by making, using, selling, and/or offering to sell, within the United States,

17 without authority, the Maker aircraft and related components.

18          147.    As just one non-limiting example, set forth below (with claim language in italics) is
19 a description of infringement of exemplary claim 1 of the ’036 Patent in connection with Archer’s

20 making, using, selling, and/or offering for sale the Maker aircraft. This description is based on

21 currently available public information, and Wisk reserves the right to modify this description

22 including, for example, on the basis of information obtained during discovery.

23          1[pre]: An aircraft, comprising:

24          148.    Archer has made, used, sold, and/or offered to sell its “Maker” aircraft. The Maker

25 aircraft as made, used, sold, and/or offered for sale is an electric vertical take-off and landing

26 aircraft.
27

28

                                                       -42-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 43 of 73




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
     See https://newatlas.com/aircraft/archer-aviation-evtol-united/.
11

12

13

14

15

16

17

18
19

20
     See Archer Investor Deck 2021 at 6.
21
            1[a]: a fuselage;
22
            149.    The Maker aircraft comprises a fuselage for carrying passengers.
23

24

25

26
27

28

                                                      -43-                    Case No. 5:21-cv-02450-WHO
                                                                           FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 44 of 73




 1

 2

 3

 4

 5

 6

 7

 8

 9
     See Archer Investor Deck 2021 at 15.
10
            1[b]: a port side wing coupled to the fuselage;
11
            150.    The Maker aircraft comprises “a custom-designed, high-aspect ratio wing that
12
     generates lift in cruise . . . .” The wing is comprised of two portions that are coupled to the
13
     fuselage and extend outward from each of the “port” and “starboard” sides of the aircraft.
14

15

16

17

18
19

20

21

22

23

24

25
     See Archer Investor Deck 2021 at 32.
26
27          1[c]: a starboard side wing coupled to the fuselage;

28

                                                       -44-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 45 of 73




 1          151.    The Maker aircraft comprises “a custom-designed, high-aspect ratio wing that

 2 generates lift in cruise . . . .” The wing is comprised of two portions that are coupled to the

 3 fuselage and extend outward from each of the “port” and “starboard” sides of the aircraft. See

 4 citations for 1[b].

 5          1[d]: wherein each of said wings has mounted thereto two or more booms, each boom
            having a forward end extending forward of a corresponding wing to which the boom is
 6          mounted and an after end extending aft of said corresponding wing to which the boom is
            mounted;
 7

 8          152.    Each of the port- and starboard-side wings has three mounted booms. Each of these

 9 booms has a forward end extending forward of the corresponding wing, and an after end extending

10 aft of the corresponding wing.

11

12

13

14

15

16

17

18
19

20 See Archer Investor Deck 2021 at 37.

21          1[e]: a first plurality of lift rotors, each rotor in said first plurality being mounted on the
            forward end of a corresponding one of said booms; and
22

23          153.    The Maker aircraft has a first plurality of lift rotors, each of which are mounted on

24 the forward end of a corresponding one of said booms.

25

26
27

28

                                                       -45-                        Case No. 5:21-cv-02450-WHO
                                                                                FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 46 of 73




 1

 2

 3

 4

 5

 6

 7 See Archer Investor Deck 2021 at 15.

 8          1[f]: a second plurality of lift rotors, each rotor in said second plurality being mounted on
            the after end of the corresponding one of said booms;
 9

10          154.    The Maker aircraft has a second plurality of lift rotors, each of which are mounted

11 on the after end of a corresponding one of said booms.

12

13

14

15

16

17

18
19

20

21
     See Archer Investor Deck 2021 at 37.
22
            1[g]: wherein each rotor in said first plurality and each rotor in said second plurality
23          produces an amount of vertical thrust independent of levels of vertical thrust produced by
24          the other rotors;

25          155.    Each rotor in the first plurality and in the second plurality produces an amount of

26 vertical thrust independent of vertical thrust provided by all other rotors. For example, Archer
27 represents that each of its 12 rotors and propellers “provide lift for takeoff and landing with high

28 redundancy” and “no single point of failure.”

                                                      -46-                      Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 47 of 73




 1

 2

 3

 4

 5
     See Archer Investor Deck 2021 at 32.
 6

 7          1[h]: wherein a first subset of said booms each is mounted to said port side wing or said
            starboard side wing at a non-zero angle relative to a substantially vertical axis of the
 8          aircraft such that the boom is tilted inboard towards the fuselage; and

 9          156.    The Maker aircraft has a first subset of booms on the port-side wing or starboard-
10 side wing that are mounted at a non-zero angle relative to a substantially vertical axis of the

11 aircraft, such that the boom is tilted inboard towards the fuselage. For example, the middle boom

12 on each of the port- and starboard-side wings is tilted inwards as shown below.

13

14

15

16

17

18
19 See Archer Investor Deck 2021 at 15.

20
            1[i]: wherein a second subset of said booms each is mounted to said port side wing or said
21          starboard side wing at a non-zero angle relative to the substantially vertical axis of the
            aircraft such that the boom is tilted outboard away from the fuselage.
22
            157.    The Maker aircraft has a second subset of booms on the port-side wing or
23
     starboard-side wing that are mounted at a non-zero angle relative to a substantially vertical axis of
24
     the aircraft, such that the boom is outboard, away from the fuselage. For example, the inner-most
25
     boom on each of the port- and starboard-side wings is tilted outboard, away from the fuselage as
26
     shown below.
27

28

                                                      -47-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 48 of 73




 1

 2

 3

 4

 5

 6

 7 See Archer Investor Deck 2021 at 15.

 8          158.   On information and belief, Archer and its employees knew of the ’036 Patent, or
 9 should have known of the ’036 Patent but have been willfully blind to its existence. For example,

10 Archer acquired knowledge of the patents prior to the filing of the original Complaint at least by

11 virtue of its hiring of former Wisk employees and inventors, as explained above. At a minimum,

12 Archer has knowledge of the ’036 Patent as of the filing of the original Complaint. Archer’s

13 infringement was and continues to be egregious, consciously wrongful, and done in bad faith.

14          159.   Wisk has been damaged by Archer’s infringement of the ’036 Patent and will
15 continue to be damaged unless Archer is enjoined by this Court. Wisk has suffered and continues

16 to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

17 favors Wisk, and the public interest is not disserved by an injunction.

18                                   FOURTH CAUSE OF ACTION
19                              Infringement of U.S. Patent No. 9,764,833
20          160.   Wisk incorporates the foregoing paragraphs as though fully set forth herein.
21          161.   The ’833 Patent, entitled “Ventilated Rotor Mounting Boom for Personal Aircraft,”
22 was duly and lawfully issued on September 19, 2017.

23          162.   Wisk is the owner of all rights, title, and interest in the ’833 Patent, including the
24 right to bring this suit for injunctive relief and recover past and ongoing damages.

25          163.   The ’833 Patent is valid and enforceable.
26          164.   Archer has infringed, and continues to infringe, literally and/or under the doctrine
27 of equivalents, one or more claims of the ’833 Patent, including but not limited to claim 1 pursuant

28

                                                      -48-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
       Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 49 of 73




 1 to 35 U.S.C. § 271(a), by making, using, selling, and/or offering to sell, within the United States,

 2 without authority, the Maker aircraft and related components.

 3           165.   As just one non-limiting example, set forth below (with claim language in italics) is

 4 a description of infringement of exemplary claim 1 of the ’833 Patent in connection with Archer’s

 5 making, using, selling, and/or offering for sale the Maker aircraft. This description is based on

 6 currently available public information, and Wisk reserves the right to modify this description

 7 including, for example, on the basis of information obtained during discovery.

 8           1[pre]: A rotor mounting boom assembly for a personal aircraft, the rotor mounting boom
             assembly comprising:
 9
             166.   Archer has made, used, sold, and/or offered to sell its Maker aircraft. The Maker
10
     aircraft as made, used, sold and/or offered for sale is an electric vertical take-off and landing
11
     aircraft.
12

13

14

15

16

17

18
19

20

21

22
     See https://newatlas.com/aircraft/archer-aviation-evtol-united/.
23

24

25

26
27

28

                                                       -49-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 50 of 73




 1

 2

 3

 4

 5

 6

 7

 8

 9

10 See Archer Investor Deck 2021 at 6.

11          167.    The Maker aircraft as made, used, sold and/or offered for sale is a personal aircraft

12 that comprises six rotor mounting boom assemblies:

13

14

15

16

17

18
19

20

21

22
     See Archer Investor Deck 2021 at 37.
23
            1[a]: a boom capable of being coupled to a wing of the personal aircraft via a boom
24
            attachment interface;
25
            168.    The Maker aircraft comprises six booms that are capable of being coupled to a
26
     wing of the aircraft via a boom attachment interface:
27

28

                                                      -50-                      Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 51 of 73




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
     See Archer Investor Deck 2021 at 37.
11

12

13

14

15

16

17

18 See Archer Investor Deck 2021 at 1.
19          169.    The six booms are attached to the underside of the wing, and thus comprise a boom

20 attachment interface.

21          1[b]: a vertical lift rotor assembly coupled to the boom, the vertical lift rotor assembly
            having a rotor;
22
            170.    Each of the six booms of the Maker aircraft have a vertical lift rotor assembly
23
     coupled to the forward end of the boom. The vertical lift rotor assemblies each have a rotor:
24

25

26
27

28

                                                      -51-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 52 of 73




 1

 2

 3

 4

 5

 6

 7 See Archer Investor Deck 2021 at 15.

 8          1[c]: an air inlet positioned on the boom such that airflow generated by the rotor is
            directed through the air inlet;
 9

10          171.    There is an air inlet positioned on the forward end of each of the six booms such

11 that airflow generated by the rotor is directed into the air inlet:

12

13

14

15

16

17

18
19

20

21
     See Archer Investor Deck 2021 at 16.
22
            172.    In addition and/or alternatively, there is a ventilation opening positioned along both
23
     sides of the aft end of each boom.
24

25

26
27

28

                                                       -52-                     Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 53 of 73




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
     See video at www.archer.com/maker.
12
            1[d]: a rotor controller assembly disposed on the boom, the rotor controller assembly
13          comprising a rotor controller for sending control signals to the vertical lift rotor assembly;
            and
14

15          173.    Each of the vertical lift rotor assemblies disposed on the boom comprises a rotor

16 controller assembly comprising a rotor controller for sending control signals to the vertical lift

17 rotor assembly. As Archer represents, each of its 12 rotors and propellers “provide lift for takeoff

18 and landing with high redundancy” and “no single point of failure.”
19

20

21

22

23
     See Archer Investor Deck 2021 at 32.
24
            1[e]: a controller enclosure disposed around the rotor controller, the controller enclosure
25          in fluid communication with the air inlet and an air outlet for allowing air to flow through
26          the controller enclosure.

27          174.    Each of the rotor controller assemblies are housed in a controller enclosure, as

28 indicated by the shape and dimensions of the booms. The positioning of the air inlets and outlets

                                                      -53-                      Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 54 of 73




 1 on the boom indicates that they are positioned such that the controller enclosure is in fluid

 2 communication with the air inlet and an outlet such that air is allowed to flow through the

 3 controller enclosure.

 4

 5

 6

 7

 8

 9

10

11

12 See Archer Investor Deck 2021 at 6.

13
            175.    On information and belief, Archer and its employees knew of the ’833 Patent, or
14
     should have known of the ’833 Patent but have been willfully blind to its existence. For example,
15
     Archer acquired knowledge of the patents prior to the filing of the original Complaint at least by
16
     virtue of its hiring of former Wisk employees and inventors, as explained above. At a minimum,
17
     Archer has knowledge of the ’833 Patent as of the filing of the original Complaint. Archer’s
18
     infringement was and continues to be egregious, consciously wrongful, and done in bad faith.
19
            176.    Wisk has been damaged by Archer’s infringement of the ’833 Patent and will
20
     continue to be damaged unless Archer is enjoined by this Court. Wisk has suffered and continues
21
     to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships
22
     favors Wisk, and the public interest is not disserved by an injunction.
23
                                       FIFTH CAUSE OF ACTION
24
                                Infringement of U.S. Patent No. 10,110,033
25
            177.    Wisk incorporates the foregoing paragraphs as though fully set forth herein.
26
            178.    The ’033 Patent, entitled “Multi-battery charging station which selectively connects
27
     battery sub-modules to a common power bus for charging,” was duly and lawfully issued on
28
     October 23, 2018.
                                                      -54-                        Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 55 of 73




 1          179.    Wisk is the owner of all rights, title, and interest in the ’033 Patent, including the

 2 right to bring this suit for injunctive relief and recover past and ongoing damages.

 3          180.    The ’033 Patent is valid and enforceable.

 4          181.    Archer has infringed, and continues to infringe, literally and/or under the doctrine

 5 of equivalents, one or more claims of the ’033 Patent, including but not limited to claim 1 pursuant

 6 to 35 U.S.C. § 271(a), by making, using, selling, and/or offering to sell, within the United States,

 7 without authority, the Maker aircraft and related components.

 8          182.    As just one non-limiting example, set forth below (with claim language in italics) is

 9 a description of infringement of exemplary claim 1 of the ’033 Patent in connection with Archer’s

10 making, using, selling, and/or offering for sale the Maker aircraft. This description is based on

11 currently available public information, and Wisk reserves the right to modify this description

12 including, for example, on the basis of information obtained during discovery.

13          1[pre]: A system, comprising:

14          183.    Archer has made, used, sold and/or offered to sell the Maker aircraft and battery

15 charging system.

16

17

18
19

20

21

22

23

24

25
     See https://newatlas.com/aircraft/archer-aviation-evtol-united/.
26
27

28

                                                       -55-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 56 of 73




 1

 2

 3

 4

 5

 6 See Archer Investor Deck 2021 at 6.

 7

 8

 9

10

11

12

13

14 See Archer Investor Deck 2021 at 36.

15          1[a]: A processor; and a memory coupled with the processor, wherein the memory is
            configured to provide the processor with instructions which when executed cause the
16          processor to:
17          184.   The Maker aircraft includes a processor and memory coupled with the processor
18 that are configured to provide the processor with instructions for fast charging. When executed
19 the instructions cause the processor to perform the limitations of Claim 1.

20

21

22

23
     See Archer Investor Deck 2021 at 36.
24
            1[b]: receive, for each battery sub-module in a plurality of battery sub-modules, a metric
25          in order to obtain a plurality of metrics associated with the plurality of battery sub-
            modules;
26
            185.   The Maker aircraft comprises a plurality of battery sub-modules. For example, the
27
     Maker’s battery system is separated into “[s]ix independent batteries, each powering two motors
28

                                                     -56-                      Case No. 5:21-cv-02450-WHO
                                                                            FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 57 of 73




 1 (one forward and one aft)” such that if one battery fails, the aircraft still has five to rely upon

 2 (there is no “single point of failure”). On information and belief, one or more metrics for each

 3 battery sub-module are received by the computer system of the Maker, including metrics to ensure

 4 that the batteries are functioning, to determine charge level, to determine health/operation of the

 5 battery sub-modules, and to monitor current and voltage levels of the batteries.

 6

 7

 8

 9

10

11 See https://newatlas.com/aircraft/archer-aviation-evtol-united/.

12

13

14

15

16

17

18
19

20
     See Archer Investor Deck 2021 at 36.
21

22

23

24

25
     See Archer Investor Deck 2021 at 36.
26
27

28

                                                       -57-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 58 of 73




 1

 2

 3

 4 See RTCA-DO-311A (December 19, 2017) at Section 2.1.4.2(a).

 5

 6

 7
     See RTCA-DO-311A (December 19, 2017) at Section 2.1.10.1(k).
 8
            1[c]: select, from the plurality of battery sub-modules, one or more battery sub-modules to
 9          electrically connect to a common power bus;
10
            186.    The Maker aircraft comprises a plurality of battery sub-modules, such as the “[s]ix
11
     independent batteries, each powering two motors (one forward and one aft).” The Maker aircraft
12
     also comprises a “detachable bus” which the one or more battery sub-modules are selected and
13
     configured to electrically attach or detach from. On information and belief, batteries are selected
14
     for attachment or detachment based on, for example, whether they are in a state that would cause
15
     damage to the battery if charged. The detachable bus “allows for current sharing across busses in
16
     normal operation” in order to provide power to the selected batteries and support fast charging.
17

18
19

20

21
     See Archer Investor Deck 2021 at 37.
22

23

24

25

26
27

28

                                                      -58-                      Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 59 of 73




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12 See Archer Investor Deck 2021 at 37.

13
            1[d]: configure the selected battery sub-modules so that the selected battery sub-modules
14          are electrically connected to the common power bus; and

15          187.    The Maker aircraft comprises a plurality of battery sub-modules, such as the “[s]ix
16 independent batteries, each powering two motors (one forward and one aft).” The Maker aircraft

17 also comprises a “detachable bus” which the one or more battery sub-modules are selected and

18 configured to electrically attach or detach from in order to allow for fast charging.
19

20

21

22

23 See Archer Investor Deck 2021 at 37.

24

25

26
27

28

                                                     -59-                       Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 60 of 73




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12 See Archer Investor Deck 2021 at 37.

13
            1[e]: charge the selected battery sub-modules that are electrically connected to the
14          common power bus, including by:

15          188.   The Maker aircraft comprises charging the selected battery sub-modules that are

16 electrically connected to the common power bus. For example, the Maker aircraft supports fast

17 charging of the batteries that are selected and connected to the “detachable bus.”

18
19

20

21 See Archer Investor Deck 2021 at 36.

22

23

24

25

26
27 See Archer Investor Deck 2021 at 37.

28          1[f]: obtaining a minimum sub-module current, wherein the minimum sub-module current
            is determined by selecting a minimum from a plurality of sub-module currents in the
                                                     -60-                      Case No. 5:21-cv-02450-WHO
                                                                            FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 61 of 73




 1          plurality of metrics; setting a charging current based at least in part on the minimum sub-
            module current, wherein the charging current is used to charge the selected battery sub-
 2          modules;
 3          189.   The Maker aircraft comprises a plurality of battery sub-modules, for example “[s]ix
 4 independent” Meru batteries that are each “a lithium-ion based system.” The selected battery sub-

 5 modules are charged by attaching and detaching the selected lithium batteries to a “detachable

 6 bus” to “allow[] for current sharing.” On information and belief, the lithium-ion based Meru

 7 batters are charged using a constant-current constant-voltage (CC/CV) system in which charging

 8 the lithium-ion batteries begins with a constant current charge in which the charging current is set

 9 based at least in part on an obtained sub-module minimum current that is determined by selecting

10 a minimum from a plurality of sub-module currents in the plurality of metrics.

11

12

13

14

15

16

17

18
19 See Archer Investor Deck 2021 at 36.

20

21

22

23
     See Archer Investor Deck 2021 at 36.
24

25

26
27

28

                                                     -61-                      Case No. 5:21-cv-02450-WHO
                                                                            FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 62 of 73




 1

 2

 3

 4

 5 See Archer Investor Deck 2021 at 37.

 6
            1[g]: obtaining a global maximum cell voltage, wherein the global maximum cell voltage
 7          is determined by selecting a maximum from a plurality of maximum cell voltages in the
            plurality of metrics; determining whether the global maximum cell voltage exceeds a
 8          voltage threshold; and in the event it is determined that the global maximum cell voltage
            exceeds the voltage threshold, setting the charging current based at least in part on the
 9          global maximum cell voltage.
10
            190.    The Maker aircraft’s Meru batteries have a recommended upper cell voltage of
11
     4.4V and are vulnerable to damage if the upper cell voltage is exceeded. On information and
12
     belief, the batteries are charged using a constant-current constant-voltage (CC/CV) system. In
13
     order to avoid overcharging the batteries, the global maximum cell voltage of each battery is
14
     monitored individually to assure that no single battery cell voltage exceeds the maximum upper
15
     cell voltage. When an obtained global maximum cell voltage selected from a plurality of
16
     maximum cell voltages exceeds a voltage threshold that is at or around the upper cell voltage, the
17
     charging system of the Maker aircraft transitions to a constant-voltage charging state to protect
18
     against overcharging. In the constant voltage state, the charging current is set based at least in part
19
     on the global maximum cell voltage.
20

21

22

23

24

25

26
27

28 See Archer Investor Deck 2021 at 36.

                                                       -62-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 63 of 73




 1

 2

 3

 4

 5

 6 See Archer Investor Deck 2021 at 36.

 7

 8

 9

10 See RTCA-DO-311A (December 19, 2017) at Section 2.1.4.2(a).

11

12

13
     See RTCA-DO-311A (December 19, 2017) at Section 2.1.10.1(k).
14
            191.    On information and belief, Archer and its employees knew of the ’033 Patent, or
15
     should have known of the ’033 Patent but have been willfully blind to its existence. Archer
16
     acquired knowledge of the patents prior to the filing of the original Complaint at least by virtue of
17
     its hiring of former Wisk employees and inventors. For example, Scott Furman, Archer’s “Chief
18
     Avionics Architect,” joined Archer in January 2020 after spending years in the same role at Wisk
19
     and Kitty Hawk. Mr. Furman is a named inventor on the ’033 Patent and had intimate knowledge
20
     of the ’033 Patent when he joined Archer. Mr. Furman and other former Wisk employees took
21
     their knowledge of the ’033 Patent to Archer when they became Archer employees. On
22
     information and belief, Archer availed itself of the specific knowledge of these former Wisk
23
     employees regarding Wisk’s patents and confidential and proprietary information and trade secrets
24
     to develop and market its infringing products. Thus, Archer had knowledge of the ’033 Patent no
25
     later than the date on which Mr. Furman was hired. Archer also has knowledge of the ’033 Patent
26
     as of the filing of the original Complaint. Archer’s infringement was and continues to be
27
     egregious, consciously wrongful, and done in bad faith.
28

                                                      -63-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 64 of 73




 1          192.    Wisk has been damaged by Archer’s infringement of the ’033 Patent and will

 2 continue to be damaged unless Archer is enjoined by this Court. Wisk has suffered and continues

 3 to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

 4 favors Wisk, and the public interest is not disserved by an injunction.

 5                                     SIXTH CAUSE OF ACTION
 6                              Infringement of U.S. Patent No. 10,333,328
 7          193.    Wisk incorporates the foregoing paragraphs as though fully set forth herein.

 8          194.    The ’328 Patent, entitled “Multi-battery charging station which selectively connects

 9 battery sub-modules to a common power bus for charging,” was duly and lawfully issued on June

10 25, 2019.

11          195.    Wisk is the owner of all rights, title, and interest in the ’328 Patent, including the

12 right to bring this suit for injunctive relief and recover past and ongoing damages.

13          196.    The ’328 Patent is valid and enforceable.

14          197.    Archer has infringed, and continues to infringe, literally and/or under the doctrine

15 of equivalents, one or more claims of the ’328 Patent, including but not limited to claim 1 pursuant

16 to 35 U.S.C. § 271(a), by making, using, selling, and/or offering to sell, within the United States,

17 without authority, the Maker aircraft and related components.

18          198.    As just one non-limiting example, set forth below (with claim language in italics) is
19 a description of infringement of exemplary claim 1 of the ’328 Patent in connection with Archer’s

20 making, using, selling, and/or offering for sale the Maker aircraft. This description is based on

21 currently available public information, and Wisk reserves the right to modify this description

22 including, for example, on the basis of information obtained during discovery.

23          1[pre]: A system, comprising:

24          199.    Archer has made, used, sold and/or offered to sell the Maker aircraft and battery

25 charging system.

26
27

28

                                                       -64-                       Case No. 5:21-cv-02450-WHO
                                                                               FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 65 of 73




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
     See https://newatlas.com/aircraft/archer-aviation-evtol-united/.
11

12

13

14

15

16
     See Archer Investor Deck 2021 at 6.
17

18
19

20

21

22

23

24 See Archer Investor Deck 2021 at 36.

25
            1[a]: A processor; and a memory coupled with the processor, wherein the memory is
26          configured to provide the processor with instructions which when executed cause the
            processor to:
27

28

                                                      -65-                   Case No. 5:21-cv-02450-WHO
                                                                          FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 66 of 73




 1          200.    The Maker aircraft includes a processor and memory coupled with the processor

 2 that are configured to provide the processor with instructions for fast charging. When executed

 3 the instructions cause the processor to perform the limitations of Claim 1.

 4

 5

 6

 7 See Archer Investor Deck 2021 at 36.

 8
            1[b]: select one or more battery sub-modules from a plurality of battery sub-modules to
 9          electrically connect to a common power bus, including by: determining if a discharge-
            related fault indication for a given battery sub-module in the plurality of battery sub-
10          modules indicates that said given battery sub-module is in a discharge-related fault
            condition; and in response to determining that the discharge-related fault indication
11          indicates that said given battery sub-module is in the discharge-related fault condition,
12          excluding the given battery sub-module from the selected battery sub-modules such that
            said given battery sub-module is electrically disconnected from the common power bus;
13
            201.    The Maker aircraft comprises a plurality of battery sub-modules. For example, the
14
     Maker aircraft’s battery system is separated into “[s]ix independent batteries, each powering two
15
     motors (one forward and one aft)” such that if one battery fails, the aircraft still has five to rely
16
     upon (there is no “single point of failure”).
17

18
19

20

21

22
     See https://newatlas.com/aircraft/archer-aviation-evtol-united/.
23

24

25

26
27

28

                                                        -66-                       Case No. 5:21-cv-02450-WHO
                                                                                FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 67 of 73




 1

 2

 3

 4

 5

 6

 7

 8

 9 See Archer Investor Deck 2021 at 36.

10

11

12

13

14

15

16

17

18
19

20

21 See Archer Investor Deck 2021 at 37.

22          202.    The Maker aircraft’s battery system is “[d]esigned to meet aerospace certification

23 standards,” such as “RTCA DO-311A,” which provides at Section 2.1.4.2 that a compliant battery

24 system “should include monitors to detect battery fault conditions (including overtemperature,

25 undervoltage and overvoltage) and provide appropriate warning signals.” Thus, on information

26 and belief, the Maker aircraft’s battery system determines if a discharge-related fault indication for
27 a given battery sub-module in the plurality of battery sub-modules indicates that said given battery

28 sub-module is in a discharge-related fault condition.

                                                     -67-                       Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 68 of 73




 1

 2

 3

 4

 5

 6 See https://newatlas.com/aircraft/archer-aviation-evtol-united/.

 7

 8

 9

10

11
     See Archer Investor Deck 2021 at 36.
12

13

14

15

16

17

18
     See RTCA-DO-311A (December 19, 2017) at Section 2.1.4.2(a).
19
            203.    Further, the Maker aircraft comprises a “detachable bus” which the one or more
20
     battery sub-modules are selected and configured to electrically attach or detach from. The
21
     detachable bus “allows for current sharing across busses in normal operation” in order to provide
22
     power to the selected batteries and support fast charging. The batteries of the Maker aircraft are
23
     selected for electrical connection or disconnection to the detachable bus. For example, on
24
     information and belief, determining that the discharge-related fault indication indicates that a
25
     given battery sub-module is in the discharge-related fault condition, results in the system
26
     excluding the given battery sub-module from the selected battery sub-modules such that the
27
     battery sub-module is electrically disconnected from the detachable bus.
28

                                                      -68-                       Case No. 5:21-cv-02450-WHO
                                                                              FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 69 of 73




 1

 2

 3

 4

 5
     See Archer Investor Deck 2021 at 37.
 6          1[c]: configure the selected battery sub-modules so that the selected battery sub-modules
 7          are electrically connected to the common power bus, wherein in response to determining
            that the discharge-related fault indication indicates that said given battery sub-module is
 8          in the discharge-related fault condition, the given battery sub-module is excluded from the
            selected battery sub-modules such that said given battery sub-module is not electrically
 9          connected to the common power bus whereas the selected battery sub-modules are
            electrically connected to the common power bus; and
10

11          204.   The Maker aircraft comprises a plurality of battery sub-modules, such as the “[s]ix

12 independent batteries, each powering two motors (one forward and one aft).” The Maker aircraft

13 also comprises a “detachable bus” which the one or more battery sub-modules are selected and

14 configured to electrically attach or detach from. The Maker aircraft’s battery system is

15 “[d]esigned to meet aerospace certification standards,” such as “RTCA DO-311A,” which

16 provides at Section 2.1.4.2 that a compliant battery system “should include monitors to detect

17 battery fault conditions (including overtemperature, undervoltage and overvoltage) and provide

18 appropriate warning signals.” Thus, on information and belief, in response to determining that the
19 discharge-related fault indication indicates that said given battery sub-module is in the discharge-

20 related fault condition, the given battery sub-module is excluded from the selected battery sub-

21 modules such that said given battery sub-module is not electrically connected to the common

22 power bus whereas the selected battery sub-modules are electrically connected to the common

23 power bus.

24

25

26
27

28

                                                     -69-                      Case No. 5:21-cv-02450-WHO
                                                                            FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 70 of 73




 1

 2

 3

 4

 5
     See Archer Investor Deck 2021 at 37.
 6

 7

 8

 9

10
     See Archer Investor Deck 2021 at 36.
11

12

13

14

15

16

17
     See RTCA-DO-311A (December 19, 2017) at Section 2.1.4.2(a).
18
            1[d]: charge the selected battery sub-modules that are electrically connected to the
19          common power bus, wherein in response to determining that the discharge-related fault
20          indication indicates that said given battery sub-module is in the discharge-related fault
            condition, the given battery sub-module is excluded from the selected battery sub-modules
21          such that said given battery sub-module is not charged whereas the selected battery sub-
            modules that are electrically connected to the common power bus are charged.
22
            205.    The Maker aircraft includes a processor and memory coupled with the processor
23
     that are configured to provide the processor with instructions for fast charging. When executed
24
     the instructions cause the processor to perform the limitations of Claim 1.
25

26
27

28

                                                      -70-                      Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 71 of 73




 1

 2

 3

 4
     See Archer Investor Deck 2021 at 36.
 5

 6

 7

 8

 9

10 See Archer Investor Deck 2021 at 37.

11          206.   On information and belief, Archer and its employees knew of the ’328 Patent, or

12 should have known of the ’328 Patent but have been willfully blind to its existence. Archer

13 acquired knowledge of the patents prior to the filing of the original Complaint at least by virtue of

14 its hiring of former Wisk employees and inventors. For example, Scott Furman, Archer’s “Chief

15 Avionics Architect,” joined Archer in January 2020 after spending years in the same role at Wisk

16 and Kitty Hawk. Mr. Furman is a named inventor on the ’328 patent and had intimate knowledge

17 of the ’328 Patent when he joined Archer. Mr. Furman and other former Wisk employees took

18 their knowledge of the ’328 Patent to Archer when they became Archer employees. On
19 information and belief, Archer availed itself of the specific knowledge of these former Wisk

20 employees regarding Wisk’s patents and confidential and proprietary information and trade secrets

21 to develop and market its infringing products. Thus, Archer had knowledge of the ’328 Patent no

22 later than the date on which Mr. Furman was hired. Archer also has knowledge of the ’328 Patent

23 as of the filing of the original Complaint. Archer’s infringement was and continues to be

24 egregious, consciously wrongful, and done in bad faith.

25          207.   Wisk has been damaged by Archer’s infringement of the ’328 Patent and will

26 continue to be damaged unless Archer is enjoined by this Court. Wisk has suffered and continues
27 to suffer irreparable injury for which there is no adequate remedy at law. The balance of hardships

28 favors Wisk, and the public interest is not disserved by an injunction.

                                                     -71-                       Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
     Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 72 of 73




 1                                    PRAYER FOR RELIEF
 2       208.   Wisk hereby requests the following relief from the Court:

 3       (a)    That judgment be entered in favor of Wisk and against Archer on all of Wisk’s

 4              claims asserted in this First Amended Complaint;

 5       (b)    That the Court award to Wisk such damages as may be proven at trial, in

 6              accordance with each of the claims asserted in this First Amended Complaint;

 7       (c)    That the Court award to Wisk double the damages proven at trial on Wisk’s trade

 8              secret claims pursuant to 18 U.S.C. § 1836(b)(3)(C) and Cal. Civ. Code § 3426.3;

 9       (d)    That the Court award to Wisk enhanced damages for Archer’s willful infringement

10              of each of the asserted patents pursuant to 35 U.S.C. § 284;

11       (e)    That the Court enter judgment that this case is exceptional under 35 U.S.C. § 285,

12              and award reasonable attorneys’ fees pursuant thereto;

13       (f)    That the Court establish a constructive trust, and require Archer to transfer legal

14              title to Wisk of any and all intellectual property, devices, machines, software,

15              documents, or other objects or data that was developed or created using Wisk’s

16              trade secrets and confidential information;

17       (g)    That the Court issue preliminary and permanent injunctions against Archer, forever

18              barring Archer from using Wisk’s trade secrets, requiring Archer to return to Wisk
19              any and all documents and information that reflect Wisk’s trade secrets, and barring

20              Archer from infringing the asserted patents;

21       (h)    That the Court award to Wisk pre-judgment and post-judgment interest on all

22              damages awarded;

23       (i)    That the Court award to Wisk reasonable attorneys’ fees and costs related to the

24              trade secret claims pursuant to 18 U.S.C. § 1836(b)(3)(B) and Cal. Civ. Code

25              § 3426.4;

26       (j)    That the Court award to Wisk costs and expenses in this action;
27       (k)    That the Court award to Wisk such other and further relief as the Court may deem

28              just and proper.

                                                  -72-                       Case No. 5:21-cv-02450-WHO
                                                                          FIRST AMENDED COMPLAINT
      Case 3:21-cv-02450-WHO Document 45 Filed 06/15/21 Page 73 of 73




 1                                                 JURY DEMAND
 2          209.    Pursuant to Federal Rule of Civil Procedure 38(b), Wisk hereby demands trial by

 3 jury of all issues properly triable thereby.

 4

 5 DATED: June 15, 2021                           Respectfully submitted,

 6                                                QUINN EMANUEL URQUHART & SULLIVAN, LLP
 7

 8                                                  By /s/ Yury Kapgan
                                                      Yury Kapgan
 9                                                    Patrick Schmidt
                                                      Michael LaFond
10

11                                                Attorneys for Plaintiff Wisk Aero LLC

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       -73-                     Case No. 5:21-cv-02450-WHO
                                                                             FIRST AMENDED COMPLAINT
